This opinion is subject to revision before final
                      publication in the Pacific Reporter

                                 2015 UT 83


                                    IN THE

       SUPREME COURT OF THE STATE OF UTAH

        SHAWN H. RAY, GABRIEL M. STEWART, LORI POULSEN,
                DEREK HOLT, and ERIC HUNTER,
                          Appellants,
                                       v.
                        WAL-MART STORES, INC.,
                             Appellee.

                             No. 20130940
                       Filed September 17, 2015

       On Certification from the United States District Court
                       for the District of Utah
                           No. 1:11-cv-104

                                 Attorneys:
   Lorraine P. Brown, Dennis A. Gladwell, Ogden, for appellants
     Kathleen W. Toth, James E. Ji, Salt Lake City, for appellee

CHIEF JUSTICE DURRANT authored the opinion of the Court, in which
   JUSTICE DURHAM, JUSTICE PARRISH, and JUDGE VOROS joined.
      ASSOCIATE CHIEF JUSTICE LEE filed a dissenting opinion.
 Due to his retirement, JUSTICE NEHRING, did not participate herein;
          COURT OF APPEALS JUDGE J. FREDERIC VOROS sat.
    JUSTICE DENO G. HIMONAS became a member of the Court on
      February 13, 2015, after oral argument in this matter, and
                  accordingly did not participate.


   CHIEF JUSTICE DURRANT, opinion of the Court:
                               Introduction
   ¶1 Under the at-will employment doctrine, an employer            has
broad discretion to manage its workforce and may, accordingly,      fire
an employee for any reason not prohibited by law. But there         are
several exceptions to at-will employment, including when             an
                          RAY v. WAL-MART
                         Opinion of the Court
employee‘s termination violates a clear and substantial public policy
of the State of Utah. In this case, several employees1 of Wal-Mart
Stores, Inc. (Wal-Mart) were involved in physical confrontations
with shoplifting customers and were ultimately fired for violating
company policy. Wal-Mart‘s policy requires employees to disengage
and withdraw from potentially violent situations. The Employees
sued Wal-Mart in federal district court for wrongful termination,
arguing that terminating a person‘s employment for exercising self-
defense in the workplace violates Utah public policy. The district
court concluded that their argument raised an issue of first
impression under Utah law—whether the right of self-defense is the
type of public policy that provides an exception to the at-will
employment doctrine. Accordingly, it certified the following
question of law to us: ―Is the right of self-defense a substantial public
policy exception to the at-will employment doctrine that provides
the basis for a wrongful discharge action?‖
    ¶2 We conclude that the policy favoring the right of self-
defense is a public policy of sufficient clarity and weight to qualify as
an exception to the at-will employment doctrine. But we limit the
exception to situations where an employee reasonably believes that
force is necessary to defend against an imminent threat of serious
bodily harm and the employee has no opportunity to withdraw.
                             Background
   ¶3 This case arises out of two separate incidents involving Wal-
Mart employees and shoplifters.2 Each of the Employees was tasked
with, among other things, investigating, documenting, and
preventing the theft of merchandise by customers and employees
from Wal-Mart stores. The Employees were fired for violating Wal-
Mart‘s Policy AP-09, which provides,
       If the Suspect is believed to possess a weapon, the
       Suspect must not be approached. If during an approach
       or investigation, it becomes apparent that the Suspect
       has a weapon or brandishes or threatens use of a

   1We refer to the employees collectively as the ―Employees,‖ but
we also refer to them individually as needed.
   2 We note that the district court was presented with a third
incident but dismissed the plaintiff‘s claim arising out of that
incident because the plaintiff did ―not come forward with facts that
would allow a reasonable jury to grant him relief.‖ Accordingly, we
do not recite this incident in our recounting of the facts.

                                   2
                         Cite as: 2015 UT 83
                        Opinion of the Court
      weapon, all associates must disengage from the
      situation, withdraw to a safe position, and contact law
      enforcement.
      If at any point the Suspect or any other [sic] involved
      becomes violent, disengage from the confrontation,
      withdraw to a safe position and contact law
      enforcement.
    ¶4 The first incident involved plaintiffs Derek Holt and Eric
Hunter, who were employed at Wal-Mart‘s West Valley City, Utah
store. Mr. Holt and Mr. Hunter confronted a shoplifter. When the
shoplifter tried to run away, they grabbed her arms. During the
ensuing struggle, the shoplifter pulled out a small pocketknife and
shouted that she was going to stab Mr. Holt and Mr. Hunter if they
did not let go. Mr. Holt and Mr. Hunter maintained their hold,
however, and a customer helped pry the knife out of the shoplifter‘s
hand. Wal-Mart terminated Mr. Holt‘s and Mr. Hunter‘s
employment for violating Policy AP-09.
    ¶5 The second incident involved plaintiffs Shawn Ray, Lori
Poulsen, and Gabriel Stewart, who were employed at Wal-Mart‘s
Layton, Utah store. Several employees at that store, including
Mr. Ray and Ms. Poulsen, approached a customer who was
attempting to steal a laptop by concealing it in his pants and escorted
him to the store‘s asset protection office, where they were joined by
Mr. Stewart. There is some discrepancy regarding what happened
next. According to Wal-Mart, the customer placed the laptop on a
desk and stated, ―You have your laptop, I am now going to leave,
and I have something I am not supposed to have.‖ Ms. Poulsen saw
the customer move a gun from his back to his coat pocket. A
physical struggle ensued, resulting in the Wal-Mart employees
pinning the customer against a wall and grabbing the gun.
    ¶6 The Employees‘ account of the incident differs somewhat.
According to them, after the customer removed the laptop from his
pants he said, ―I have something I shouldn‘t have. Don‘t make me do
this!‖ Ms. Poulsen noticed the customer had a gun and yelled ―Gun!
Hand!‖ The customer rushed towards the door but then turned and
shoved Mr. Stewart against the wall and pressed the gun to his back.
A skirmish resulted, and the Wal-Mart employees managed to
remove the gun from the customer‘s hands and force him to the
ground. Ultimately, Mr. Ray, Ms. Poulsen, and Mr. Stewart were all
fired following the incident for violating Policy AP-09.
   ¶7 The Employees filed suit against Wal-Mart claiming that
their terminations were in violation of Utah public policy. Wal-Mart

                                  3
                          RAY v. WAL-MART
                         Opinion of the Court
filed a motion for summary judgment, which the federal district
court granted in part by dismissing all of the Employees‘ causes of
action other than their claim for wrongful termination in violation of
public policy. With respect to that claim, the court certified to us the
question of whether self-defense is a substantial public policy
exception to the at-will employment doctrine, thus providing a basis
for a wrongful termination action. For purposes of certifying the self-
defense question, the federal district court asked us to assume that
the Employees were unable to safely disengage from the incidents.3
                         Standard of Review
   ¶8 ―When a federal court certifies a question of law to this
court, we are not presented with a decision to affirm or reverse . . .
[and thus] traditional standards of review do not apply.‖4 Rather,
―we answer the legal questions presented without resolving the
underlying dispute.‖5
                               Analysis
   ¶9 The question presented in this case is whether in Utah the
right of self-defense embodies the type of clear and substantial
public policy that qualifies as an exception to the at-will employment
doctrine, and thus provides the basis for a wrongful discharge claim.
The Employees contend that Utah law reflects a clear and substantial
public policy favoring the right of self-defense, as evidenced by
various legislative and constitutional provisions that protect the
right. And they argue that the public policy interests in favor of self-
defense outweigh an employer‘s competing interests where an
employee faces an imminent threat of death or serious bodily harm
and has no opportunity to withdraw.

   3  Specifically, as to the first incident, the court assumed that
―Mr. Holt and Mr. Hunter were acting according to Wal-Mart‘s
procedures when they initially grabbed [the shoplifting customer]
and that they were unable to let go of her after they became aware
that she had a knife without a legitimate and reasonable fear that
they would be stabbed.‖ And as for the second incident, the court
assumed that ―Mr. Ray, Ms. Poulsen, and Mr. Stewart were unable
to safely disengage from [the customer] after he pulled out his gun in
the closed office.‖
   4Touchard v. La-Z-Boy Inc., 2006 UT 71, ¶ 2, 148 P.3d 945 (internal
quotation marks omitted).
   5 Garza v. Burnett, 2013 UT 66, ¶ 9, 321 P.3d 1104 (internal
quotation marks omitted).

                                   4
                            Cite as: 2015 UT 83
                           Opinion of the Court
    ¶10 In contrast, Wal-Mart argues that although Utah law evinces
a policy favoring the right of self-defense, there is no evidence that
the policy extends to the workplace. It further argues that even if
there is such a public policy, it is not of sufficient public importance
to qualify as an exception to at-will employment, because self-
defense provides a purely private benefit to the person exercising the
right. And finally, Wal-Mart argues that any public policy interest
favoring self-defense is outweighed by an employer‘s countervailing
interests in maintaining ―de-escalation, non-confrontation[,] and
workplace violence policies‖ and discouraging employee
vigilantism.
    ¶11 Although we acknowledge that Wal-Mart‘s interest in
regulating its workforce is important, we conclude that there is a
clear and substantial public policy in Utah favoring the right of self-
defense for three reasons. First, the right of self-defense is enshrined
in Utah statutes, the Utah Constitution, and our common law
decisions. Second, a policy favoring the right protects human life and
deters crime, conferring substantial benefits on the public. And third,
the public policy supporting the right of self-defense outweighs an
employer‘s countervailing interests in circumstances where an
employee reasonably believes that force is necessary to defend
against an imminent threat of serious bodily injury and the
employee has no opportunity to withdraw. Accordingly, we answer
the certified question in the affirmative and hold that Utah law
reflects a policy favoring the right of self-defense, and that policy is
of sufficient magnitude to qualify as a substantial public policy
exception to the at-will employment doctrine, but only under the
narrow circumstances where an employee cannot withdraw and
faces imminent serious bodily injury.
                           I. Legal Background
   ¶12 We begin by outlining the relevant legal principles. Under
Utah law, there is a presumption that all employment relationships
entered into for an indefinite period of time are at-will.6 At-will
employment relationships may be terminated by either an employer
or an employee for any reason other than those prohibited by law.7

   6   Hansen v. Am. Online, Inc., 2004 UT 62, ¶ 7, 96 P.3d 950.
   7  Id. There are other exceptions to at-will employment that are not
at issue in this case—when ―there is an implied or express agreement
that the employment may be terminated only for cause or upon
satisfaction of [some] agreed-upon condition‖ or ―a statute or
regulation restricts the right of an employer to terminate an
                                                          (Continued)
                                    5
                             RAY v. WAL-MART
                           Opinion of the Court
An employer‘s decision to terminate employment is presumed valid
unless an employee can show, among other things, that ―the
termination of employment constitutes a violation of a clear and
substantial public policy.‖8 An at-will employee whose employment
has been terminated in violation of a clear and substantial public
policy may sue for wrongful termination.9 In essence, when this
exception applies, we determine that ―the public interest is so strong
and the policy so clear and weighty that we should place the policy
beyond the reach‖ of an at-will employment contract.10
   ¶13 In this context, the definition of public policy is ―much
narrower than traditional notions of public policy,‖ so as to not
unduly infringe on an employer‘s discretion in discharging
employees.11 We have identified four categories of public policies
that may provide a basis for a wrongful termination claim:
         (i) refusing to commit an illegal or wrongful act, such
         as refusing to violate the antitrust laws; (ii) performing
         a public obligation, such as accepting jury duty;
         (iii) exercising a legal right or privilege, such as filing a
         workers’ compensation claim; or (iv) reporting to a public
         authority criminal activity of the employer.12
Only the third category—exercise of a legal right or privilege—is at
issue in this case. We have noted that this category ―poses analytical
challenges different from, and generally greater than, the others‖
because ―[t]he analysis of whether the public policy exception



employee under certain conditions.‖ Id. (internal quotation marks
omitted).
   8   Id. (internal quotation marks omitted).
   9 See Berube v. Fashion Ctr., Ltd., 771 P.2d 1033, 1042 (Utah 1989)
(―Where an employee is discharged for a reason or in a manner that
contravenes sound principles of established and substantial public
policy, the employee may typically bring a tort cause of action
against his employer.‖).
   10 Touchard v. La-Z-Boy Inc., 2006 UT 71, ¶ 13, 148 P.3d 945
(internal quotation marks omitted).
   11   Rackley v. Fairview Care Ctrs., Inc., 2001 UY 32, ¶ 15, 23 P.3d
1022.
    Ryan v. Dan’s Food Stores, Inc., 972 P.2d 395, 408 (Utah 1998)
   12

(emphasis added) (citations omitted).

                                      6
                            Cite as: 2015 UT 83
                            Opinion of the Court
applies to a particular legal right or privilege will frequently require
a balancing of competing legitimate interests.‖13
    ¶14 But having a legal right or privilege alone does not mean
that a terminated employee will necessarily have a valid claim for
wrongful termination. To determine whether the legal right at issue
reflects the type of clear and substantial Utah public policy that
qualifies as an exception to the at-will rule, we consider three factors:
(1) whether the policy at issue is reflected in authoritative sources of
state public policy,14 (2) whether the policy affects the public
generally as opposed to the private interests of the employee and the
employer,15 and (3) whether countervailing policies outweigh the
policy at issue.16 These factors are conjunctive requirements; to have
a wrongful termination claim, an employee must demonstrate that
each factor supports recognizing an exception to at-will
employment.
   ¶15 A policy is recognized in an authoritative source of state
public policy if it is ―plainly defined by legislative enactments,
constitutional standards, or judicial decisions.‖17 With respect to the
second factor, a policy qualifies as an exception to the at-will rule
only if it is ―of overarching importance to the public, as opposed to
the parties only.‖18 And even if the first two factors both favor
recognizing a policy as an exception to at-will employment, strong
countervailing policy interests—including the employer‘s interest in
regulating its workforce—may outweigh them.19 It is therefore

   13   Hansen, 2004 UT 62, ¶¶ 10–11.
   14   Touchard, 2006 UT 71, ¶ 12.
   15   Id. ¶¶ 13–14, 18.
   16   Hansen, 2004 UT 62, ¶¶ 10–11.
   17   Ryan, 972 P.2d at 405.
   18 Retherford v. AT & T Commc’ns of the Mountain States, Inc., 844
P.2d 949, 966 n.9 (Utah 1992).
   19 Touchard, 2006 UT 71, ¶ 10; see also Hansen, 2004 UT 62, ¶ 11
(noting that courts balance ―the interests of the employer to regulate
the workplace environment to promote productivity, security, and
similar lawful business objectives, and the interests of the employees
to maximize access to their statutory and constitutional rights within
the workplace‖ to determine whether the exercise of a legal right or
privilege supports a wrongful discharge claim under the public
policy exception).

                                      7
                              RAY v. WAL-MART
                             Opinion of the Court
somewhat rare that a ―policy is so clear and weighty that‖ we
conclude it should be placed ―beyond the reach of contract.‖20
    ¶16 Having summarized the applicable legal framework, we
now engage in an analysis under the three factors described above
and conclude that the right of self-defense reflects the rare type of
clear and substantial policy that qualifies as an exception to at-will
employment.
   II. The Policy Favoring the Right of Self-Defense Is of Sufficient
    Magnitude to Qualify as an Exception to At-Will Employment
    ¶17 We conclude that Utah law reflects a policy favoring the
right of self-defense with a duty to retreat in some circumstances,
and that policy is of sufficient magnitude to qualify as an exception
to at-will employment. First, the right of self-defense is plainly
defined by authoritative sources because it is enshrined in the Utah
Constitution, the Utah Code, and our common law decisions. But
those sources do not articulate an absolute right to meet force with
force; rather, in some circumstances, a person cannot engage in self-
defense without first making a reasonable effort to withdraw.
Second, promoting self-defense benefits the public as a whole by
preserving and protecting human life and preventing the completion
of crime.
    ¶18 And third, the policy favoring the right of self-defense
outweighs an employer‘s countervailing interest in regulating the
workplace. The right is of paramount importance because it allows a
person to protect against imminent bodily harm or death. And
although a policy favoring the right of self-defense does restrict an
employer‘s ability to control the workplace and regulate its property
to some degree, we hold that such a policy does not preclude an
employer from maintaining non-confrontation and de-escalation
policies in situations where an employee has an opportunity to
safely withdraw or does not face imminent danger.
        A. The Right of Self-Defense is Reflected in Authoritative Sources of
                                  Utah Public Policy
   ¶19 We will not recognize a public policy as an exception to the
at-will rule unless it is reflected in authoritative sources of state
public policy. Accordingly, in prior cases we have examined whether
a policy is ―plainly defined by legislative enactments, constitutional
standards, or judicial decisions.‖21 As we explain in more detail

   20   Retherford, 844 P.2d at 966 n.9.
   21   Ryan v. Dan’s Food Stores, Inc., 972 P.2d 395, 405 (Utah 1998).

                                        8
                              Cite as: 2015 UT 83
                              Opinion of the Court
below, this does not mean that the scope of a particular public policy
must be coextensive with the statement of positive law upon which
it is based.22 Rather, we look to each authoritative source that bears
on the question before us to see if state law reflects an underlying
public policy ―so substantial and fundamental that there can be
virtually no question as to [its] importance to the public good.‖23
    ¶20 That standard is met here. The right of self-defense is
enshrined in the Utah Constitution, Utah‘s self-defense statute, and
our common law decisions. But as we explain below, Utah law does
not set forth an absolute right to meet force with force. Rather, the
relevant authorities recognize instances where individuals have a
duty to retreat before engaging in self-defense. We first discuss state
constitutional provisions and then examine the self-defense statute
and Utah common law decisions.
1. The Utah Constitution evinces a public policy favoring the right of
   self-defense
   ¶21 ―Our most fundamental and least ephemeral expression of
public policy are found in the Utah Constitution.‖24 The Employees
argue that two constitutional provisions support their position that
there is a ―clear and substantial‖ public policy in favor of self-
defense. These provisions include article I, sections 1 and 6 of the
Utah Constitution. We agree with the Employees and conclude that
both provisions evince a clear and substantial public policy favoring
the right of self-defense.
    ¶22 First, the language in article I, section 1 unequivocally
recognizes that ―[a]ll men . . . the inherent and inalienable right to
enjoy and defend their lives and liberties.‖ The section‘s drafters did
not place any temporal or geographic restrictions on the scope of
that right, and there is simply no way to read the text as establishing
a right of self-defense at an individual‘s home or in public, but not at
his or her place of business. Nevertheless, Wal-Mart argues that this
provision cannot provide a basis for recognizing a ―clear and
substantial‖ public policy in favor of self-defense, because the Utah
Constitution only protects rights from infringement by state actors.
The dissent shares Wal-Mart‘s concern, arguing that constitutional
provisions are ―a problematic source of public policy‖ because they

   22   See infra ¶¶ 53–58.
   23 Rackley v. Fairview Care Ctrs., Inc., 2001 UT 32, ¶ 18, 23 P.3d 1022
(internal quotation marks omitted).
   24   Hansen v. Am. Online, Inc., 2004 UT 62, ¶ 12, 96 P.3d 950.

                                       9
                            RAY v. WAL-MART
                           Opinion of the Court
―preserve[] fundamental rights of citizenship from incursion by the
government,‖ not provide ―rights in the workplace‖ that insulate
employees from an employer‘s personnel decisions.25
    ¶23 This argument misapprehends the nature of the at-will
doctrine. At-will employment and exceptions to it are common law
rules.26 And such rules, by their very nature, do ―not rest for their
authority upon any express or positive statute or other written
declaration.‖27 To be sure, our caselaw tethers the scope of public
policy exceptions to those policies ―plainly defined‖ by statements of
positive law. But we have also recognized that this inquiry involves
―loo[king] beyond the provision in question to determine whether
the motivating policy behind it constitutes a clear and substantial
public policy.‖28 For that reason, it is ―entirely within our province‖
to recognize public policy exceptions based on constitutional
provisions and other authoritative sources that do not directly
regulate employment.29 And as we discuss in more detail below,
neither must a recognized exception be coextensive with the source
of positive law upon which it is based.30

   25 Infra ¶¶ 93−94 (emphasis added) (internal quotation marks
omitted).
   26See, e.g., Touchard v. La-Z-Boy Inc., 2006 UT 71, ¶ 21, 148 P.3d 945
(noting that ―wrongful discharge is a common law claim‖ and
concluding that the ―lack of an anti-retaliation provision‖ in the
Workers‘ Compensation Act ―does not affect this court‘s ability to
recognize this state‘s public policy for purposes of a wrongful
discharge cause of action‖); Price v. W. Loan & Sav. Co., 100 P. 677,
680 (Utah 1909) (holding as a matter of contract law that where an
employment agreement did not specify a term of employment, the
agreement ―was terminable at will by either party‖).
   27 Egbert v. Nissan Motor Co., 2010 UT 8, ¶ 16, 228 P.3d 737
(internal quotation marks omitted).
   28   Rackley, 2001 UT 32, ¶ 23.
   29   See Touchard, 2006 UT 71, ¶ 21.
   30 See infra ¶¶ 53–58. This does not mean public policy exceptions
can be conjured up out of whole cloth, however. We have previously
cautioned that there must be much more than a ―mere hint [of] such
an underlying policy‖ in the statute, constitutional provision, or
judicial decision at issue. Rackley, 2001 UT 32, ¶ 23. And both the
nature and content of such sources must show that the policy itself is
―so substantial and fundamental that there can be virtually no
                                                         (Continued)
                                   10
                          Cite as: 2015 UT 83
                         Opinion of the Court
    ¶24 For these reasons, the Employees‘ reliance on the Utah
Constitution is entirely appropriate. Indeed, we have affirmed the
relevance of constitutional provisions to this issue in almost every
decision since the public policy exception was first recognized.31 The
Employees do not claim that Wal-Mart violated article I, section 1.
Rather, the Employees cite this provision merely to show that the
Utah Constitution supports the notion that Utah law reflects a state
public policy in favor of self-defense. For this reason, and based on


question as to [its] importance for promotion to the public good.‖
Berube v. Fashion Ctr., Ltd., 771 P.2d 1033, 1043 (Utah 1989).
   31 Touchard, 2006 UT 71, ¶ 12 (―A public policy is ‗clear‘ only if
plainly defined by legislative enactments, constitutional standards,
or judicial decisions.‖ (internal quotation marks omitted)); Hansen,
2004 UT 62, ¶ 12 (stating that the ―most fundamental and least
ephemeral expressions of public policy are found in the Utah
Constitution‖); Rackley, 2001 UT 32, ¶ 16 (―We have stated that a
public policy is ‗clear‘ if it is plainly defined by one of three sources:
(1) legislative enactments; (2) constitutional standards; or (3) judicial
decisions.‖); Burton v. Exam Ctr. Indus. & Gen. Med. Clinic, Inc., 2000
UT 18, ¶ 6, 994 P.2d 1261 (―Declarations of public policy can be
found in constitutions and statutes.‖); Dixon v. Pro Image Inc., 1999
UT 89, ¶ 31, 987 P.2d 48 (―A public policy is ‗clear‘ only if plainly
defined by legislative enactments, constitutional standards, or
judicial decisions.‖ (internal quotation marks omitted)); Ryan, 972
P.2d 395, 405 (Utah 1998) (―A public policy is ‗clear‘ only if plainly
defined by legislative enactments, constitutional standards, or
judicial decisions.‖); Retherford v. AT & T Commc’ns of Mountain
States, Inc., 844 P.2d 949, 960 (Utah 1992) (―[O]nly those public
policies that are ‗clear‘ and ‗substantial‘ and arise from statutes or
constitutions qualify for vindication through the tort of discharge in
violation of public policy.‖); Peterson v. Browning, 832 P.2d 1280, 1282
(Utah 1992) (―[D]eclarations of public policy can be found in our
statutes and constitutions.‖); Hodges v. Gibson Prods. Co., 811 P.2d
151, 165–66 (Utah 1991) (―[T]he public policy that may be the basis
for a wrongful discharge action should be defined in the first
instance by legislative enactments and constitutional standards
which protect the public or promote the public interest.‖ (internal
quotation marks omitted)); Berube, 771 P.2d 1033, 1043 (Utah 1989)
(recognizing that ―public policy‖ can be ―deduc[ed] in the given
circumstances from constitutional or statutory provisions‖ (internal
quotation marks omitted)).

                                   11
                             RAY v. WAL-MART
                           Opinion of the Court
the unqualified right recognized in section 1‘s text,32 we reject Wal-
Mart‘s argument and conclude that this provision evidences a public
policy favoring the right of self-defense.33
    ¶25 Second, article I, section 6 also supports recognition of a
clear and substantial public policy favoring the right of self-defense.
That section provides,
         The individual right of the people to keep and bear
         arms for security and defense of self, family, others,
         property, or the state, as well as for other lawful
         purposes shall not be infringed; but nothing herein
         shall prevent the Legislature from defining the lawful
         use of arms.34
Like article I, section 1, this provision recognizes an ―individual
right‖ for ―defense of self, family, others, property, or the state,‖ and
it provides that this right ―shall not be infringed.‖35 And the text
places no restrictions or qualifications on when or where that right
may be exercised.
    ¶26 Section 6 also recognizes another right, one for which the
text does allow the legislature to impose restrictions—the right ―to
keep and bear arms‖ for self-defense or any other lawful purpose.


   32  The dissent characterizes the right recognized in article I,
section 1 as ―vague‖ and ―aspirational‖ in ―nature,‖ and concludes
that without more specificity, we have ―no idea what that right
entails.‖ Infra ¶ 97. We see no ambiguity in the text—it
unambiguously recognizes Utah citizens‘ ―inalienable right‖ to
―defend their lives.‖ And as we explain below, Utah has recognized
a right of self-defense with a duty to retreat since statehood. See infra
¶¶ 29–34. This is strong evidence that the original meaning of article
I, section 1 encompasses a right with those basic contours. See Am.
Bush v. City of S. Salt Lake, 2006 UT 40, ¶ 51, 140 P.3d 1235
(considering ―[b]oth the common law and statutory law in force at
the time of the formation of [the Utah] constitution‖ to determine
what kinds of speech are protected by article I, section 7 of the state
constitution).
   33  Wal-Mart makes this argument with respect to each
constitutional and statutory provision discussed below, and in each
case we reject it for the same reasons we do so here.
   34   UTAH CONST. art. I, § 6.
   35   Id.

                                   12
                           Cite as: 2015 UT 83
                          Opinion of the Court
This section allows the legislature to ―defin[e]‖ what constitutes ―the
lawful use of arms,‖36 and our legislature has enacted a number of
restrictions on the use of firearms under this provision.37 But there is
no language in section 6 that extends the legislature‘s authority to
impose restrictions on the broader right of self-defense.
    ¶27 Wal-Mart focuses on the legislative restrictions allowed in
section 6 and argues that we have already determined that the rights
recognized in that provision are not clear and substantial public
policies. In support, Wal-Mart cites Hansen v. American Online, Inc.38
But in that case, we were asked to determine ―whether the right to
keep and bear arms in Utah is a public policy which is so clear and
substantial as to supersede an employer‘s attempt to restrict
weapons in the workplace by contract.‖39 We held that the right did
not outweigh an employer‘s interests, primarily because ―the
legislature ha[d] purposefully declined to give the right to keep and
bear arms absolute preeminence over the right to regulate one‘s own
private property.‖40 Our opinion was completely silent regarding the
broader right of self-defense.
    ¶28 Accordingly, we reject Wal-Mart‘s contention that Hansen
forecloses recognition of a policy in favor of self-defense. And we
conclude that article I, sections 1 and 6 of the Utah Constitution are
strong evidence that Utah has a clear and substantial public policy of
allowing individuals to protect themselves and others from
imminent harm.
2. Utah‘s ―Stand Your Ground‖ statute and common law decisions
   also reflect a public policy favoring the right of self-defense
   ¶29 Provisions of the Utah Code similarly support recognition of
a public policy supporting the right of self-defense. Utah has been a
―Stand Your Ground‖ state since 1994.41 Utah Code section 76-2-401
provides ―a defense to prosecution for any offense‖ if the defendant
acted to protect himself or others from imminent harm, as described


   36   Id.
   37 See, e.g., Hansen, 2004 UT 62, ¶¶ 15, 23 (discussing Utah statutes
that restrict the possession and use of firearms).
   38   2004 UT 62.
   39   Id. ¶ 20 (emphasis added).
   40   Id. (emphasis added).
   41   See 1994 Utah Laws 281.

                                     13
                                 RAY v. WAL-MART
                                Opinion of the Court
in section 402.42 In framing the scope of that right, section 402 allows
a person to ―threaten[] or us[e] force against another when and to the
extent that the person reasonably believes that force or a threat of
force is necessary to defend the person or a third person against . . .
imminent . . . unlawful force.‖43 The statute further provides that
there is generally no ―duty to retreat from the force or threatened
force‖ if the person is located in a place where he or she ―has
lawfully entered or remained.‖44 But there are exceptions—a person
may not engage in self-defense if he or she ―was the aggressor or
was engaged in combat by agreement‖ and made no attempt to
―withdraw[] from the encounter.‖45
    ¶30 Like the constitutional provisions discussing the right of
self-defense, this statute is strong evidence of a state public policy
favoring self-defense. Of course, the terms of the ―Stand Your
Ground‖ statute are not unequivocal—a person who is lawfully
located in a place may have a duty to retreat depending on the
circumstances. For instance, the statute recognizes a duty to retreat
where the person exercising self-defense was engaged in combat by
agreement or was the initial aggressor.46 And a person whose
presence on another‘s property is not lawful—like a trespasser—is
not ―in a place where‖ he or she has ―lawfully entered or remained,‖
and the person must accordingly retreat under the plain terms of the
statute before exercising the right to self-defense.47
    ¶31 We note, however, that the right described in our self-
defense statutes and the one recognized in the state constitution do
not appear to be coextensive. As we have discussed, Utah did not
become a ―Stand Your Ground‖ state until 1994, and if the
legislature decided to repeal those provisions of the self-defense
statute, we see no reason why that would limit the right of self-
defense recognized in article I, sections 1 and 6 of the Utah


   42   UTAH CODE § 76-2-401(1)(a).
   43   Id. § 76-2-402(1)(a).
   44   Id. § 76-2-402(3).
   45   Id. § 76-2-402(2)(a)(iii), -402(3).
   46   Id. § 76-2-402(2)(a).
   47Id. § 76-2-402(3); State v. Tuckett, 2000 UT App 295, ¶ 13, 13 P.3d
1060 (noting that ―[u]pon refusing to leave when asked,‖ a criminal
defendant ―became a trespasser who had a duty to retreat‖ before
engaging in self-defense‖).

                                        14
                           Cite as: 2015 UT 83
                          Opinion of the Court
Constitution. After all, Utah law has recognized a somewhat
narrower right of self-defense, which included a duty to withdraw,
since statehood.48 In other words, ―Stand Your Ground‖ is not the
constitutional minimum. And for purposes of the public policy
exception to at-will employment, we construe public policies
narrowly, protecting ―only those principles which are so substantial
and fundamental that there can be virtually no question as to their
importance for promotion of the public good.‖49 So even if the
―Stand Your Ground‖ statute absolves someone of criminal liability
for using force, that does not necessarily mean Utah recognizes a


   48   See REVISED STATUTES OF UTAH § 75-14-4168(3) (1898)
(―Homicide is also justifiable when committed by any person . . . in
the lawful defense of such person . . . when there is reasonable
ground to apprehend a design to commit a felony or to do some
great bodily injury, and there is imminent danger of such design
being accomplished; but such person, or the person in whose behalf
the defense was made, if he was the assailant or engaged in mortal
combat, must really and in good faith have endeavored to decline any
further struggle before the homicide was committed . . . .‖ (emphasis
added)). The Territory of Utah adopted a substantially similar law as
early as 1876. See COMPILED LAWS OF UTAH tit. VIII, ch. I, § 1926
(1876).
    The dissent argues that there is ―no meaningful difference‖
between Utah‘s 1898 self-defense statute and the ―Stand-Your-
Ground‖ law passed in 1994. Rather, the dissent believes that both
statutes ―recognize the so-called right to ‗stand your ground‘ as it
currently stands.‖ Infra ¶ 101 n.155. The dissent is correct that the
duty to retreat outlined in both statutes is similar. But ―Stand-Your-
Ground‖ provides that there is no ―duty to retreat‖ from a place
where an individual ―has lawfully entered or remained,‖ UTAH
CODE § 76-2-402(3), language that does not appear in the 1898
statute. Additionally, the 1898 statute is limited to providing a
justification for certain homicides committed in self-defense, while
our current statute provides a more general defense that applies to
any ―use of force.‖ Compare REVISED STATUTES OF UTAH § 75-14-4168
(1898) (outlining self-defense and defense of others as circumstances
under which ―[h]omicide is also justifiable‖), with UTAH CODE § 76-2-
402(1)(a) (providing that an individual ―is justified in threatening or
using force against another‖ when acting in self-defense or defense
of others).
   49   Rackley, 2001 UT 32, ¶ 18 (internal quotation marks omitted).

                                    15
                             RAY v. WAL-MART
                            Opinion of the Court
fundamental public policy that encourages that behavior in every
circumstance permitted by statute.
    ¶32 What our constitution and self-defense statutes do suggest is
that although Utah recognizes a public policy that strongly supports
the right of self-defense, that policy also embodies a duty to retreat
in some circumstances before the right may be exercised. And one
such circumstance is where an individual‘s right to engage in self-
defense conflicts with property owners‘ rights to decide who may
―lawfully‖ enter or remain in their home or place of business.50
   ¶33 That is not to say employees defending themselves in the
workplace are on the same footing as a trespasser or someone
engaged in mutual combat when raising a defense to a criminal
prosecution or seeking to establish a public policy exception to at-
will employment. Clearly they are not. Rather, it is simply a
recognition that authoritative sources of state public policy do not
plainly define a right of self-defense that is absolute. So to the extent
the Employees suggest that Utah public policy does not contemplate
a duty to retreat in the workplace under any circumstances, they are
mistaken.
      ¶34 This conclusion is also supported by Utah common law.
Historically, Utah courts have also recognized a broad right of self-
defense that, depending on the circumstances, may involve a duty to
retreat before it is exercised. Utah courts have long held that ―a man
has the same right to defend his place of business against intruders
as he has to defend his dwelling. He is no more under the necessity
of retreating in the one instance than in the other when he is being
assailed.‖51 But like the ―Stand Your Ground‖ statute, our common
law decisions also recognize circumstances in which a person must
retreat before engaging in self-defense. For example, as early as 1893,
we held that trespassers and initial aggressors have a duty to
retreat.52 In People v. Hite, we approved the following jury instruction
where a defendant was accused of threatening a homeowner with a
gun and then killing the homeowner on his front porch during a
shootout: ―If . . . the defendant went to the house there wrongfully
. . . for the purpose of a quarrel, and by his own acts put himself in
that position, . . . it was his duty to retreat . . . and decline any

   50UTAH CONST. art. I, § 1 (recognizing the ―inalienable right . . . to
acquire, possess, and protect property‖).
   51   State v. Turner, 79 P.2d 46, 54 (Utah 1938).
   52   People v. Hite, 33 P. 254, 257 (Terr. Utah 1893).

                                      16
                           Cite as: 2015 UT 83
                          Opinion of the Court
controversy, if he could with safety.‖53 Otherwise, the defendant
―could not justify the homicide on the ground of self-defense.‖54 Our
caselaw, like the ―Stand Your Ground‖ statute, thus articulates a
broad right of self-defense that applies at a person‘s home or place of
business, with a limited duty to retreat, depending on the
circumstances. These sources are accordingly strong evidence that
Utah has a clear and substantial public policy favoring the right of
self-defense.
    ¶35 Wal-Mart nevertheless argues that the ―Stand Your
Ground‖ statute does not apply here, because the purpose of the
statute was to protect spouses in situations of domestic abuse, not to
allow individuals to defend themselves in the workplace. In support,
Wal-Mart cites several pieces of legislative history that show the
purpose of the statute was to protect abused spouses from having to
flee their homes. Specifically, Wal-Mart references a 1994 House Bill
amending section 76-2-402, which states,
         Section 2. Legislative Intent.
         Amendments made by this act to Section 76–2–402,
         regarding self defense, are intended to clarify that
         justification of the use of force in defense of a person
         applies equally to all persons including victims of
         abuse in ongoing relationships.55
Additionally, the bill‘s sponsor, Representative Barth, stated that
         we‘ve made it very clear. Remaining in a relationship
         does not constitute combat by agreement. If you‘re a
         victim, it‘s sometimes perceived that it‘s your
         responsibility to leave, to exit your home; but you have
         every right to be there and you are the victim of a
         crime. So we‘ve made it very clear that you have every
         right to be there.56
   ¶36 Wal-Mart‘s argument seems to suggest that we should
ignore the text of the statute and instead focus on its purpose. As
authority for this position, it quotes from our decision in Hansen,
where we stated that we are ―not restricted to parsing statutory text

   53   Id.
   54   Id.
   55   1994 Utah Laws 281.
   56Utah State House of Representatives, Floor Deb. on H.B. 13,
50th Utah Leg., Gen. Sess. (Jan. 21, 1994) (Day 5).

                                   17
                             RAY v. WAL-MART
                            Opinion of the Court
and may properly look to many sources, including legislative
history, which may illuminate the dimensions of the public policy at
issue.‖57 But Wal-Mart‘s argument misinterprets Hansen. Although
the determination of whether there is clear and substantial public
policy is not one of traditional statutory interpretation, it certainly is
not the case that we are at liberty to ignore statutory text. Rather,
Hansen merely establishes that other sources, in addition to statutory
text, may evidence a public policy.
    ¶37 Moreover, even if we accept Wal-Mart‘s argument that one
of the purposes of the ―Stand Your Ground‖ act is to allow spouses
the option not to retreat, it does not follow that such a purpose is the
only purpose of the statute. As the House Bill notes, the statute
―applies equally to all persons including victims of abuse in ongoing
relationships.‖58 Nothing in the statement suggests that the statute
applies exclusively to victims of domestic abuse. And again, the fact
that the statute‘s text is phrased in terms of general applicability,
subject to several enumerated exceptions, suggests that its
application is not limited solely to domestic disputes.
    ¶38 In sum, we conclude that the ―Stand Your Ground‖ statute,
accompanying statutes that define self-defense, and Utah common
law decisions evidence a clear and substantial public policy favoring
the right of self-defense. And coupled with the constitutional
provisions we have already discussed, we conclude that the right of
self-defense is plainly defined by authoritative sources of Utah
public policy. This plainly defined policy explicitly recognizes,
however, other compelling circumstances in which a person may
have a duty to retreat. This factor therefore favors recognizing the
policy underpinning the right of self-defense, which sometimes
imposes a duty to retreat, as an exception to at-will employment. We
now turn to the question of whether this policy is of broad public
importance.
B. The Right of an Employee to Self-Defense Is of Broad Public Importance

   ¶39 Even if a public policy is reflected in the Utah Constitution,
the Utah Code, and our common law decisions, it is not clear and
substantial unless it is ―of overarching importance to the public, as
opposed to the parties only.‖59 Otherwise, we will not find that ―the


   57   Hansen, 2004 UT 62, ¶ 15 n.7.
   58   1994 Utah Laws 281.
   59   Retherford, 844 P.2d at 966 n.9.

                                      18
                           Cite as: 2015 UT 83
                          Opinion of the Court
public interest is so strong and the policy so clear and weighty that
we should place the policy beyond the reach of contract.‖60 To
determine whether the exercise of a legal right or privilege is of
overarching importance to the public, we examine whether the right
confers a benefit on the public or ―inures solely to the benefit of the
employer and employee.‖61 Where the legislature has prohibited
private parties from waiving the right or privilege by contract, there
is strong evidence that the right reflects a clear and substantial public
policy,62 though we may nevertheless recognize a policy exception in
the absence of such a clear statutory prohibition.63 In this case,
because the right of self-defense protects human life and deters
crime, we conclude that the right is a matter of broad public
importance, not merely an internal matter of employer-employee
relations.
    ¶40 A policy favoring the right of self-defense preserves and
protects human life. And society places great value on safety and the
preservation of human life. In part, this is because the doctrine of
self-defense encapsulates the doctrine of defense of others. Under
Utah law, ―[a] person is justified in threatening or using force against
another when and to the extent the person reasonably believes that
force or threat of force is necessary to defend the person or a third
person against another person‘s imminent use of unlawful force.‖64
Our law therefore reflects the common law principle that an ―actor is
privileged to defend a third person from‖ harm ―under the same
conditions and by the same means as those under‖ which he ―is
privileged to defend himself.‖65 A state policy favoring the right of
self-defense therefore protects individuals from serious injuries and
deters the completion of crime. Even Wal-Mart concedes that the

   60   Id.
   61   Touchard, 2006 UT 71, ¶ 13.
   62See id. ¶¶ 13, 16 (noting that because the legislature prohibits
workers from waiving their workers‘ compensation rights by
contract, such rights reflect a clear and substantial public policy).
   63 See, e.g., Heslop v. Bank of Utah, 839 P.2d 828, 837–38 (Utah 1992)
(holding that the reporting requirements under the Utah Financial
Institutions Act amounted to a clear and substantial public policy
even though the act does not expressly mention whether parties can
contract around these obligations).
   64   UTAH CODE § 76-2-402(1) (emphasis added).
   65   RESTATEMENT (SECOND) OF TORTS § 76 (1965).

                                      19
                             RAY v. WAL-MART
                           Opinion of the Court
public likely receives at least indirect benefits from the exercise of
this important right.
   ¶41 For these reasons, we agree with the Employees that the
doctrine of self-defense and defending others furthers the public
good, rather than simply conferring benefits on private parties. We
therefore conclude that this factor weighs in favor of recognizing the
right of self-defense as an exception to the at-will rule.
    ¶42 The dissent argues that self-defense is not a matter of
overarching importance to the public, but rather a ―private matter,‖
providing individuals with ―a defense from criminal liability‖ for
―aggressive activity that would otherwise be criminal.‖66 And the
dissent maintains that for a policy to be of broad public importance,
it must ―redound unquestionably to the public good.‖67 In other
words, it must implicate a right upon which ―the employer has no
legitimate ground for intervening.‖68 And the dissent concludes that
because the right of self-defense is not ―an unmitigated good,‖
employers have legitimate interests in limiting it, and the right
therefore does not confer sufficient benefits on the public to qualify
as a clear and substantial public policy.69
    ¶43 We concede the right of self-defense may not meet the
standard the dissent articulates. But that standard is not the one
articulated in our caselaw to determine whether a particular legal
right or privilege is of overarching importance to the public. The
dissent cites Hansen v. America Online, Inc. for the proposition that
the exercise of a legal right must be one upon which the employer
―has no legitimate economic ground for intervening.‖70 The Hansen
court employed that concept, however, to highlight why a public
policy exception based on the ―exercis[e of] a legal right or privilege‖
requires an additional analytical step compared to the other
categories of public policy exceptions we have recognized.71 That is,
even where a legal right appears plainly defined in authoritative
sources and confers substantial benefits on the public at large, a
court must still balance the ―competing legitimate interests‖ of the

   66   Infra ¶ 109.
   67   Infra ¶¶ 111–16.
   68   Infra ¶ 111.
   69   Infra ¶¶ 111–12 (citing Hansen, 2004 UT 62, ¶ 10).
   70   Infra ¶ 111 (citing Hansen, 2004 UT 62, ¶ 10).
   71   See Hansen, 2004 UT 62, ¶¶ 9–10.

                                     20
                           Cite as: 2015 UT 83
                          Opinion of the Court
employer and employee to determine whether the right supports a
wrongful discharge claim.72 The ―legitimate economic ground‖
language had nothing to do with determining whether a legal right
qualifies as a matter of broad public importance.
   ¶44 In Hansen, we noted that our caselaw recognizes four
categories of public policy exceptions to at-will employment: (1)
refusing to commit an illegal or wrongful act, (2) performing a public
obligation, (3) exercising a legal right or privilege, and (4) reporting
to a public authority criminal activity of the employer.73 We
observed that the first two categories are exceptions to the at-will
rule because an employer ―owes a duty to an employee . . . not to
exploit the employment relationship by demanding that an
employee choose between continued employment and violating a
law or failing to perform a public obligation of clear and substantial
import.‖74 And this is because ―the extortionate use of termination to
coerce an employee to commit unlawful acts or avoid public
obligations serves no legitimate economic objective and corrodes civil
society.‖75
    ¶45 In contrast, where an employer asks an employee to waive
―a legal right or privilege, even a right or privilege which carries
strong public policy credentials,‖ we noted that the employee will
not be exposed ―to possible criminal penalties or other legal
sanctions.‖76 So such claims will often involve ―a balancing of
competing legitimate interests: the interests of the employer to
regulate the workplace environment . . . and the interests of the
employees to maximize access to their statutory and constitutional
rights within the workplace.‖77
   ¶46 Thus, the language in Hansen the dissent cites indicates
when courts must balance the competing interests of the employee
and the employer. It does not speak to whether a legal right or
privilege implicates a matter of broad public importance. So even
though employers have legitimate economic reasons to limit the
conditions under which their employees may engage in self-defense,

   72   See id. ¶ 11.
   73   Id. ¶ 9.
   74   Id. ¶ 10.
   75   Id. (emphasis added).
   76   Id. ¶ 11.
   77   Id.

                                   21
                          RAY v. WAL-MART
                         Opinion of the Court
that does not alter our conclusion that the right is of overarching
importance to the public. Instead, it requires that our analysis not
end with the conclusion that the right of self-defense is both plainly
defined in authoritative sources and a matter of broad public
importance. We must then carefully balance the Employees‘ interest
in exercising that right against Wal-Mart‘s interest in regulating its
workforce and private property. It is that question to which we now
turn.
  C. The Right of Self-Defense Outweighs the Countervailing Interest of
                   Wal-Mart to Regulate the Workplace
    ¶47 Having concluded that the first two factors weigh in favor of
recognizing the right of self-defense as a clear and substantial public
policy exception to at-will employment, we now turn to the third
factor: whether the public policy outweighs employers‘ interest in
being able ―to manage their workforces and regulate their workplace
environments to promote productivity, security, and similar lawful
business objectives.‖78 Wal-Mart argues that self-defense does not
outweigh employers‘ interest in maintaining a safe workplace
through non-confrontation and de-escalation policies. Additionally,
it claims that our decision in Hansen already weighed these
competing policies in employers‘ favor and that virtually every
jurisdiction to decide the issue has refused to recognize a self-
defense exception to at-will employment. We reject these arguments
and conclude that employers‘ interests do not outweigh the right of
individuals to defend themselves. But because the public policy
reflected in Utah self-defense law recognizes a duty to retreat in
some circumstances, and because Wal-Mart has strong interests in
regulating its workforce and property, our decision is limited to
circumstances in which an employee faces an imminent threat of
serious bodily harm and has no opportunity to withdraw.
   ¶48 Wal-Mart maintains that Utah has a strong public policy in
favor of de-escalation and non-confrontation policies that outweighs
an employee‘s right of self-defense. In support, Wal-Mart cites to a
number of sources. For instance, the Utah Occupational Safety and
Health Agency found that ―[b]ehavioral strategies for workplace
violence prevention suggest training employees in nonviolent
response and conflict resolution.‖79 The Utah Code also requires that

   78Touchard, 2006 UT 71, ¶ 17, 148 P.3d 945 (internal quotation
marks omitted).
   79UTAH OCCUPATIONAL HEALTH AND SAFETY DIVISION, UOSH
SAFETY LINE NEWSLETTER (Nov. 2010), available at http://laborcommi
                                                         (Continued)
                              22
                          Cite as: 2015 UT 83
                         Opinion of the Court
―employer[s] . . . furnish to each of [their] employees . . . a place of
employment that [is] free from recognized hazards that are causing
or are likely to cause death or physical harm.‖80 Moreover, multiple
federal agencies, such as the Occupational Safety and Health
Administration and the National Institute for Occupational Safety
and Health, have recommended that employers maintain policies
requiring non-resistance during robberies, as well as training in
nonviolent response.81 Wal-Mart argues that its Policy AP-09 is in
line with such recommendations.
    ¶49 These policies are undoubtedly important, and Wal-Mart
argues that recognizing a public policy exception for the right of self-
defense ―would obliterate employers‘ ability‖ to implement them. In
particular, it claims that because self-defense is a factually intensive
issue, employers will never be certain if they can terminate an
employee without facing a possible wrongful termination lawsuit.
Employees will then be able to flout de-escalation policies with
impunity because the benefits to the employer of enforcing these
policies will not outweigh the likely cost of litigating the wrongful
termination claims of every employee terminated for failing to
follow them. As a result, Wal-Mart argues, employers may scrap de-
escalation and non-confrontation policies altogether.




ssion.utah.gov/media/pdfs/uosha/pubs/newsletters/newsletters2
010/112010 Safety Line.pdf (last visited Aug. 13, 2015).
   80   UTAH CODE § 34A-6-201(1).
   81    OCCUPATIONAL     SAFETY AND HEALTH ADMINISTRATION,
RECOMMENDATIONS FOR WORKPLACE VIOLENCE PREVENTION
PROGRAMS IN LATE-NIGHT RETAIL ESTABLISHMENTS (OSHA 3153-12R),
at            11              (2009),           available           at
https://www.osha.gov/Publications/osha3153.pdf (last visited
Aug. 13, 2015) (recommending that workplace safety training should
include ―[s]pecific instructions on how to respond to a robbery such
as turning over money or valuables without resistance‖); THE
NATIONAL INSTITUTE FOR OCCUPATIONAL SAFETY AND HEALTH,
PREVENTING HOMICIDE IN THE WORKPLACE (PUB. NO. 93-109) (May
1995), available at http://www.cdc.gov/niosh/docs/93-109 (last
visited Aug. 13, 2015) (stating that preventative measures to reduce
workplace homicides include ―[p]rovid[ing] training in conflict
resolution and nonviolent response [and] . . . [a]void[ing] resistance
during robbery‖).

                                    23
                              RAY v. WAL-MART
                           Opinion of the Court
    ¶50 We agree with Wal-Mart that employers have a strong
interest in preventing employees from using force in the workplace,
even in self-defense. To some extent, by requiring trespassers to
retreat before engaging in self-defense, Utah law recognizes the
importance of allowing business owners to regulate access to and
use of their property.82 As Wal-Mart points out, this interest is also
recognized in statutes and regulations at both the state and federal
level. And Wal-Mart‘s argument that employers will be subject to
expensive litigation if employees are allowed to exercise self-defense
is particularly weighty.
    ¶51 But ultimately, we believe that the public policy favoring the
right of self-defense outweighs these interests, at least in the narrow
circumstances presented in this case. For purposes of certifying the
question in this case to us, the federal district court assumed that all
the Employees were ―unable to safely disengage‖ from a threat of
violence. In such circumstances, the employee faces the prospect of
severe injury or death with no opportunity to withdraw. Under
Utah‘s ―Stand Your Ground‖ statute and Utah‘s common law
decisions, even an initial aggressor or trespasser who makes a good
faith effort to flee may still engage in self-defense if there is no
opportunity to safely withdraw.83 The law should not require
employees to choose between keeping their jobs and protecting
themselves or others from a serious, imminent threat of harm. And
in light of the impressive constitutional and statutory pedigree the
right of self-defense enjoys in our state,84 we hold that Utah law does
not require employees to make that choice. Consequently, where an
at-will employee is unable to withdraw from an imminent threat of
death or serious bodily harm, the employer may not terminate the
employee for exercising the right of self-defense. And employees
fired for defending themselves in such circumstances may bring a
wrongful termination claim against their employer.
   ¶52 In so holding, we note that Wal-Mart‘s policy may be
consistent with the clear and substantial public policy exception we


   82   See supra ¶¶ 27–30.
   83 See UTAH CODE § 76-2-402(2)(a)(iii), (3); People v. Hite, 33 P. 254,
257 (Terr. Utah 1893) (―If it appears from the evidence . . . that the
defendant went to the house there wrongfully . . . it was his duty to
retreat from that, and decline any controversy, if he could with
safety. He was not bound to run away, and take a shot in the back.‖).
   84   See supra ¶¶ 21–28, 29–31.

                                     24
                               Cite as: 2015 UT 83
                               Opinion of the Court
recognize today. Policy AP-09 explicitly allows employees to
―defend themselves or others to the extent necessary to disengage
the Suspect, withdraw from the situation and contact law
enforcement.‖ Although it does not say so explicitly, this language
implies that an employee who had no opportunity to ―disengage‖
and ―withdraw from the situation‖ would be entitled to defend
themselves. Further, there is no reason why Wal-Mart and other
employers cannot continue to train their employees to disengage and
withdraw from dangerous situations when there is no imminent
threat of serious bodily injury or a reasonable opportunity to
withdraw—in such a situation, we hold that an employer‘s interest
in regulating its workforce and property outweighs employees‘
interest in defending themselves without fear of being terminated.
    ¶53 The dissent raises two primary objections to this conclusion,
arguing that (1) the public policy we recognize is ―not the right
enshrined in our law,‖ but a ―new one, tailored to the employment
context‖ that is unsupported by any of our ―cited authorities,‖85 and
(2) our ruling is premised largely on an inappropriate assumption
that the Employees were unable to withdraw.86 We address each of
these arguments in turn.
   ¶54 The dissent‘s first argument is inconsistent with the way we
have applied the doctrine since its inception. As we have discussed,
at-will employment and exceptions to it are common law rules that
do not depend on statutes or other statements of positive law for
their authority.87 For that reason, public policy exceptions need not
be coextensive with the statutes or constitutional provisions upon
which they are based.88



   85   Infra ¶¶ 91, 92, 95.
   86   Infra ¶¶ 82, 117–22.
   87   See supra ¶ 23.
   88 See, e.g., Hansen, 2004 UT 62, ¶ 15 n.7 (noting that in analyzing
whether a public policy is plainly defined in authoritative sources of
Utah law, ―the issue before us is not one of statutory interpretation,‖
so ―the centerpiece of our inquiry is the strength and scope of public
policy‖ and ―our efforts to assay this question‖ are accordingly ―not
restricted to parsing statutory text‖); Rackley, 2001 UT 32, ¶ 10 (―We
agree with plaintiff that if we were to require the law to be so
specifically tailored, the public policy exception would be
meaningless.‖).

                                       25
                             RAY v. WAL-MART
                            Opinion of the Court
    ¶55 For example, in Peterson v. Browning, we held that a private
employer could not terminate an employee for refusing to violate state
tax law and federal customs law.89 In support, we cited the Utah
Protection of Public Employees Act, which protects public
employees from being discharged for ―reporting a violation of a law,
or rule promulgated under the law of this state, a political
subdivision of this state, or any recognized entity of the United
States.‖90 We noted that even though ―the statute does not
specifically limit the rights of private employers or address the
employer who directs an employee to engage in unlawful conduct,‖
it reflected ―legislative approval of the basic proposition that it is
against the public policy of the state for employers to discharge
employees who seek to act within the law.‖91
    ¶56 Similarly, in Heslop v. Bank of Utah,92 we recognized a public
policy exception based on a statute that said nothing about the
employer-employee relationship. In that case, we held that a bank
employee could not be terminated for making an internal report
about the bank‘s noncompliance with state reporting requirements.93
The authoritative source we relied on to ―plainly define‖ the public
policy at issue was section 7-1-318 of the Utah Financial Institutions
Act, which ―makes failure or refusal to submit accurate and timely
call reports‖ to state regulators ―a third degree felony.‖94 But nothing
in the Act prohibited an employer from firing someone for reporting
a violation, and none of its provisions regulated the employee-
employer relationship in any respect.95
    ¶57 More recently, in Touchard v. La-Z-Boy Inc., we rejected a
company‘s argument that the lack of an anti-retaliation provision in
the Workers‘ Compensation Act precluded us from crafting a public
policy exception that would prevent employers from firing workers
for seeking workers‘ compensation benefits.96 We noted that because

   89 832 P.2d at 1283.
   90 Id. at 1281 n.2 (emphasis added) (internal quotation marks
omitted).
   91   Id.
   92   839 P.2d 828.
   93   Id. at 838.
   94   Id. at 837.
   95   See UTAH CODE § 7-1-318.
   96   2006 UT 71, ¶ 21.

                                    26
                            Cite as: 2015 UT 83
                           Opinion of the Court
―wrongful discharge is a common law claim,‖ the absence of such a
provision ―does not affect this court‘s ability to recognize this state‘s
public policy for purposes of a wrongful discharge cause of action.‖97
We then held that Utah law reflects a clear and substantial public
policy prohibiting employers from terminating a worker for seeking
benefits guaranteed by the Act.98
    ¶58 In two of these cases, we recognized public policy
exceptions based on statutes that did not regulate employment. And
in all three, the scope of each exception exceeded the statement of
positive law upon which it was based. So to the extent the dissent
suggests that public policy exceptions must be coextensive with
statements of positive law, that assertion is inconsistent with the
nature of the doctrine as well as our holdings in several cases.
    ¶59 Moreover, if employees could rely only on those sources
that explicitly regulate the employment relationship to establish a
public policy exception, it would render the public policy exception
effectively meaningless. For almost two decades, we have
recognized three ways an employee can rebut the presumption of at-
will employment:
         (1) there is an implied or express agreement that the
         employment may be terminated only for cause or upon
         satisfaction of [some] agreed-upon condition; (2) a
         statute or regulation restricts the right of an employer
         to terminate an employee under certain conditions; or
         (3) the termination of employment constitutes a
         violation of a clear and substantial public policy.99
If the only statutes that qualify as an authoritative source of public
policy are those that directly regulate the employee-employer
relationship, it seems likely that many of them would be statutes that
―restrict[] the right of an employer to terminate an employee under
certain conditions.‖100 Consequently, limiting our analysis to only
those sources of law that directly regulate employment would
require us to overrule much of our precedent in this area of the law.


   97   Id.
   98   Id. ¶ 19.
   99 Hansen, 2004 UT 62, ¶ 7 (internal quotation marks omitted);
accord Touchard, 2006 UT 71, ¶ 3; Fox v. MCI Commc’ns Corp., 931 P.2d
857, 859 (Utah 1997).
   100   See Touchard, 2006 UT 71, ¶ 3.

                                     27
                             RAY v. WAL-MART
                           Opinion of the Court
    ¶60 The dissent next argues that our ruling is the result of how
we have ―frame[d]‖ the question.101 In particular, the dissent
believes our assumption ―that the Employees were unable to safely
disengage‖ is ―not an element of the question certified for our
review,‖ but rather ―an outgrowth of the summary judgment
posture of the case as it currently stands.‖102 And because the dissent
thinks it likely that none of the Employees in this case and very few
in future cases would be fired under circumstances where they were
unable to withdraw form imminent harm, the dissent would leave it
to employers to decide whether employees were justified in
defending themselves.103
    ¶61 This argument is unpersuasive for two reasons. First,
because this case requires us to answer a certified question, there is
no need to ―frame‖ the question ourselves; the federal district court
has already done that for us. And our opinion simply quotes the
legal question put to us by the federal district court along with the
factual circumstances it asked us to assume for purposes of
answering that question.
    ¶62 The district court‘s order of certification frames the question
as follows: ―Is the right of self-defense a substantial public policy
exception to the at-will employment doctrine, which provides the
basis for a wrongful discharge action?‖ And the order references the
court‘s memorandum decision, which includes a section entitled,
―Facts Assumed to Be True for Certification.‖ The district court notes
that there is a factual dispute about whether the Employees could
safely withdraw, but ―before a jury may resolve these disputed
factual issues, the court must first ascertain that there is a legal basis
on which the Plaintiffs may proceed. Accordingly, the court assumes
for purposes of certifying the self-defense question to the Utah
Supreme court‖ that the Employees ―were unable to safely
disengage.‖ So even if the dissent is correct that these assumed facts
represent an ―outlier case,‖104 it is nevertheless the case squarely
presented to us by the certified question. And moreover, this




   101   Infra ¶ 80.
   102   Infra ¶ 81.
   103   Infra ¶¶ 82 n.140, 82–83, 116–20.
   104   Infra ¶ 119.

                                     28
                             Cite as: 2015 UT 83
                             Opinion of the Court
practice—of presenting a state court with assumed facts for purposes
of answering a certified question—is a standard one.105
    ¶63 Second, the dissent allows speculation about what a jury
might decide drive its analysis of the certified question. Even if it is
likely, as the dissent maintains, that Wal-Mart will ultimately prove
that the Employees ―fought back unnecessarily,‖106 this is a decision
appropriately left to the jury. The dissent acknowledges that ―we do
not know exactly what happened in the confrontations that led to the
wrongful termination claims against Wal-Mart,‖107 and that our
―approach might make sense in a case in which it is undisputed that
an employee has no possible means of withdrawal.‖108 But rather
than simply accept the facts the federal district court asked us to
assume for purposes of certification, the dissent argues that ―the
record on summary judgment supports the conclusion that Wal-
Mart made a reasonable judgment in concluding that its employees
fought back when they could have reasonably disengaged‖109 and
concludes that this ―is easily enough to defeat the public policy basis
for a claim for wrongful termination in this case.‖110 We leave this
question to the jury. And far from ―loading the dice in favor‖ of the
Employees,111 we are merely making the assumptions the district
court has asked us to make, rather than venturing into speculation.
   ¶64 When presented with a certified question, our role is to
simply ―answer the legal questions presented without resolving the
underlying dispute.‖112 It is certainly true, as the federal district
court acknowledged, that the Employees ―may fail to convince a jury


   105 See, e.g., Stone v. Smith, Kline & French Labs., 447 So. 2d 1301,
1301–03 (Ala. 1984); Wash. Metro. Area Transit Auth. v. Johnson, 726
A.2d 172, 173–74 (D.C. 1999); Canal Elec. Co. v. Westinghouse Elec.
Corp., 548 N.E.2d 182, 184 (Mass. 1990); Horn v. S. Union Co., 907 A.2d
691, 691 (R.I. 2006) (mem.).
   106   Infra ¶ 118.
   107   Infra ¶ 83.
   108   Infra ¶ 82 n.140.
   109   Infra ¶ 83.
   110   Infra ¶ 83.
   111   Infra ¶ 82.
   112 Iverson v. State Farm Mut. Ins. Co., 2011 UT 34, ¶ 8, 256 P.3d 222
(internal quotation marks omitted).

                                     29
                          RAY v. WAL-MART
                         Opinion of the Court
of these facts, and therefore Wal-Mart may win its case even if the
Plaintiffs are allowed to proceed on their self-defense theory.‖ But
such a determination is one for a future federal jury to make, not this
court. The dissent‘s approach would therefore allow speculation
about what a jury might find drive our answer to the certified
question, which inappropriately steps in to the jury‘s role and
ignores the federal district court‘s explicit request that we assume
certain facts to be true for purposes of resolving unsettled issues of
state law.
    ¶65 Moreover, in holding otherwise, we are not resolving any
underlying factual disputes or ―loading the dice‖ in favor of
employees; we are letting them have their day in court to prove a
claim the dissent acknowledges ―makes sense‖ in circumstances
where ―an employee has no possible means of withdrawal.‖ By
contrast, the dissent‘s approach would simply trust employers to
make the appropriate decision on whether an employee acted in
reasonable self-defense or retaliation, and the dissent asserts ―[i]t
would be the rare employer . . . who would actually fire an employee
for defending himself in the face of a threat of ‗severe injury or death
with no opportunity to withdraw.‘‖113 That may or may not be true.
But speculation about employers‘ personnel decisions is not relevant
to deciding whether self-defense is the kind of clear and substantial
public policy that qualifies as an exception to the at-will rule.114
    ¶66 Finally, we note that our decision today is consistent with
persuasive authority from other jurisdictions. Wal-Mart maintains
that virtually every jurisdiction to consider the issue has determined
that employers‘ rights to manage their workforce and create a safe
environment outweigh employees‘ right of self-defense. And it urges
us to adopt the reasoning in these decisions. In support, it cites cases




   113   Infra ¶ 118.
   114 The dissent characterizes our holding as prohibiting ―the
matter addressed by Wal-Mart‘s de-escalation policy‖ from being ―a
proper subject of voluntary contract.‖ See infra ¶ 84 n.143. This
overstates the scope of our holding. Employees may only raise the
public policy exception we recognize today when they have no
opportunity to withdraw from serious imminent harm. As we have
discussed, nothing in our decision today prohibits employers from
requiring their employees to disengage from violent situations when
they have such an opportunity. See supra ¶ 52.

                                  30
                             Cite as: 2015 UT 83
                            Opinion of the Court
from Pennsylvania,115 Maryland,116 North Carolina,117 and two
federal district courts.118 The courts in each case declined to
recognize a self-defense exception to at-will employment.119 But
several of these cases are distinguishable, and we find the reasoning
of another case from West Virginia120 more persuasive.
    ¶67 The policy-weighing analysis in both the Maryland case and
the federal district court decisions are distinguishable because they
involve a much more expansive view of self-defense than the
Employees assert in this case. The plaintiffs in these cases articulated
a right of self-defense that encompassed instances where employees
used force in retaliation or in circumstances where there was an
opportunity to withdraw. In Bagwell v. Peninsula Regional Medical
Center, the Maryland Court of Special Appeals concluded that an
employee terminated by a hospital could not base a wrongful
termination claim on the fact that she was fired for defending


   115 Scott v. Extracorporeal, Inc., 545 A.2d 334, 342–43 (Pa. Super. Ct.
1988) (refusing to recognize a self-defense exception to at-will
employment because ―the public policy asserted by appellant—the
right to exercise self-defense—strikes entirely too near the
employer‘s legitimate interest in discharging employees it perceives
to be disruptive‖).
   116   Bagwell v. Peninsula Reg’l Med. Ctr., 665 A.2d 297, 312–13 (Md.
1995).
   117McLaughlin v. Barclays Am. Corp., 382 S.E.2d 836, 840 (N.C. Ct.
App. 1989) (declining to recognize a self-defense exception to at-will
employment because the court did ―not perceive‖ any substantial
―deleterious consequences for the general public‖).
   118Hoven v. Walgreen Co., No. 1:11-cv-881, 2012 WL 6025790, at *5
(W.D. Mich. Dec. 4, 2012) (dismissing cause of action for wrongful
determination where an employee fired a gun during an attempted
robbery, because the constitutional provisions and statutes upon
which the plaintiff relied ―are not directed at conferring rights on
employees‖ (internal quotation marks omitted)); Johnson v. CVS
Pharmacy, Inc., No. C 10-03232, 2011 WL 4802952, at *5 (N.D. Cal.
Oct. 11, 2011) (declining to recognize a self-defense public policy
exception to at-will employment because the ―state courts in
California‖ had not ―authoritatively establish[ed]‖ such a claim).
   119   See supra nn. 115–18.
   120   Feliciano v. 7-Eleven, Inc., 559 S.E.2d 713 (W. Va. 2001).

                                      31
                             RAY v. WAL-MART
                            Opinion of the Court
herself.121 But the court also noted that ―all the evidence‖ in the case
―points to the conclusion‖ that the hospital fired the employee
because it believed she ―acted in retaliation,‖ not self-defense.122
Similarly, in Johnson v. CVS Pharmacy, five employees were fired
after physical altercations and name-calling throughout the day
culminated in a brawl at the back of the store.123 The Northern
District of California held that the employees did not have a
wrongful discharge claim and expressed reluctance ―to recognize
such [wrongful termination claim], at least on the facts here.‖124
    ¶68 The competing policies in Bagwell and Johnson differ in
important ways from the policies at issue here. In each case, the
plaintiffs articulated a right of self-defense that extended to
situations where employees used force in retaliation or in
circumstances where it would have been safe to withdraw and
contact law enforcement. And the courts ultimately determined that
the relative benefits of such a broad right of self-defense were
outweighed by the employers‘ countervailing interests. Here, by
contrast, the certified question requires us to assume that the
Employees acted to defend themselves and had no opportunity to
escape. So the manner in which the courts in those cases weighed the
competing policy concerns is not particularly instructive on how we
should weigh de-escalation and non-confrontation policies against a
much narrower right of self-defense.
    ¶69 The other federal district court case Wal-Mart cites also
involves a much broader right of self-defense. In Hoven v. Walgreen
Co., the Western District of Michigan concluded that a pharmacist
who was terminated for firing a gun during an armed robbery could
not maintain a wrongful termination claim.125 The court noted that
Michigan law places restrictions on the possession and use of
firearms in the workplace, so the plaintiff could not argue that
Michigan law evinces a public policy supporting his conduct.126 But
here, none of the Employees used a firearm.



   121 665 A.2d at 312.
   122   Id. at 313.
   123   2011 WL 4802952, at *1–*2.
   124   Id. at *5.
   125   2012 WL 6025790, at *1, *4–*5.
   126   Id. at *5.

                                      32
                            Cite as: 2015 UT 83
                           Opinion of the Court
    ¶70 The other cases Wal-Mart cites are on point, but as we
discuss in more detail below, we find the reasoning from a West
Virginia case to be more persuasive. Decisions in Pennsylvania and
North Carolina express skepticism that the judiciary should be
involved in deciding whether an employee was justifiably
terminated for using force in the workplace. In Scott v. Extracorporeal,
Inc., an employee was fired after a coworker knocked her
unconscious, even though the employee ―either acted in self-defense
or never landed a blow.‖127 The Pennsylvania Superior Court
concluded that recognizing a self-defense exception to at-will
employment ―would have the unwise effect of transferring to the
judicial forum the duty of evaluating the propriety of management
decisions.‖128 Similarly, in McLaughlin v. Barclays American Corp., the
Court of Appeals of North Carolina affirmed the dismissal of a
manager‘s wrongful discharge cause of action where the manager
accidentally hit an employee who was attacking him.129 The court
reasoned that recognizing a self-defense exception to at-will
employment would allow ―every employee involved in an
altercation‖ to ―assert a self-defense justification, spawning [a] . . .
deluge‖ of wrongful termination litigation.130
    ¶71 As we have already noted, these concerns are not
unwarranted. But we weigh the relevant policy concerns differently,
as did the Supreme Court of West Virginia in Feliciano v. 7-Eleven,
Inc. In that case, a cashier was fired after she disarmed a robber and
restrained him until law enforcement arrived.131 Somewhat similar to
Wal-Mart‘s Policy AP-09, 7-Eleven‘s policy prohibited ―employees
from subduing or otherwise interfering with a store robbery.‖132
While acknowledging that employers have ―an interest in protecting
[their] staff and customers from harm that may befall them as a
result of the employee‘s actions in defending him/herself,‖133 the
West Virginia Supreme Court concluded that self-defense was the
type of clear and substantial public policy that qualified as an


   127 545 A.2d at 335, 342.
   128   Id. at 343 (internal quotation marks omitted).
   129 382 S.E.2d at 837–38, 840.
   130   Id. at 840.
   131 559 S.E.2d at 716–17.
   132   Id. at 716.
   133   Id. at 722.

                                      33
                             RAY v. WAL-MART
                            Opinion of the Court
exception to at-will employment.134 But because of the ―very real
possibility‖ that employees may harm coworkers or innocent
bystanders when exercising the right of self-defense, the court
limited the public policy exception to instances where an employee
responds to ―lethal imminent danger.‖135
    ¶72 Wal-Mart attempts to distinguish Feliciano by claiming that
the result was driven by idiosyncratic feature of West Virginia law.
Specifically, Wal-Mart refers to the West Virginia Supreme Court‘s
statement that the right of self-defense had previously been
recognized to extend to one‘s place of employment in its prior
caselaw: ―In defending himself, his family or his property from the
assault of an intruder, one is not limited to his immediate home or
castle; his right to stand his ground in defense thereof without
retreating extends to his place of business also.‖136 Wal-Mart
maintains that Utah common law recognizes no such right. But in
fact, our precedent mirrors West Virginia law on this issue. We have
stated that ―a man has the same right to defend his place of business
against intruders as he has to defend his dwelling. He is no more
under the necessity of retreating in the one instance than in the other
when he is being assailed.‖137 Feliciano is therefore directly on point,
and its reasoning supports the decision we reach today.
    ¶73 In sum, we conclude that an individual‘s right of self-
defense outweighs an employers‘ interest in regulating its workforce
and property through de-escalation and non-confrontation policies.
Thus, this factor weighs in favor of recognizing the state policy
supporting this important right as the kind of clear and substantial
public policy that qualifies as an exception to the at-will employment
doctrine. And because the other two factors also support recognition
of such an exception, we answer the certified question in the
affirmative—an employee may maintain a wrongful termination
claim against an employer where the employee is fired for engaging
in self-defense, but only if the employee faced an imminent threat of
serious bodily harm under circumstances where he or she was
unable to safely withdraw.




   134   Id. at 722–23.
   135   Id. at 723.
   136   Id. at 722 (quoting State v. Laura, 116 S.E. 251 (W. Va. 1923)).
   137   State v. Turner, 79 P.2d 46, 54 (Utah 1938).

                                      34
                         Cite as: 2015 UT 83
                        A.C.J. Lee, dissenting
                             Conclusion
    ¶74 We conclude that Utah law recognizes a policy favoring the
right of self-defense, and that policy is the kind of clear and
substantial public policy that qualifies as an exception to the at-will
employment doctrine. Accordingly, an at-will employee who is fired
for exercising that right may maintain a wrongful termination action,
but only if the employee faced an imminent threat of serious bodily
harm in circumstances where he or she was unable to withdraw. We
so hold because (1) Utah law strongly supports the right of self-
defense while recognizing circumstances in which a person may
have a duty to withdraw; (2) a policy favoring the right of self-
defense is also of broad public importance because it protects human
life while deterring crime; and (3) despite the strong interests
employers have in maintaining a safe workplace through de-
escalation policies, the right of individuals to defend themselves
against imminent bodily injury or death is simply more compelling
where the employee cannot safely withdraw. We therefore answer
the certified question in the affirmative.

 ASSOCIATE CHIEF JUSTICE LEE, dissenting:
   ¶75 Wal-Mart Stores has adopted a policy of non-resistance for
employees confronted with workplace violence. The policy directs
Wal-Mart associates to ―disengage‖ and ―withdraw‖ when
confronted with a weapon. It also reserves their right to ―defend
themselves or others‖—but only ―to the extent necessary‖ to
disengage.
   ¶76 Wal-Mart‘s policy follows recommendations of the
Occupational Safety and Health Administration and the National
Institute for Occupational Safety and Health. See supra ¶ 48. Those
organizations, and doubtless many others, recommend that workers
receive training in ―how to respond to a robbery‖ by ―turning over
money or valuables without resistance.‖138 The Wal-Mart

   138   OCCUPATIONAL     SAFETY & HEALTH ADMINISTRATION,
RECOMMENDATIONS FOR WORKPLACE VIOLENCE PREVENTION
PROGRAMS IN LATE-NIGHT RETAIL ESTABLISHMENTS (OSHA 3153-12R),
at 11 (2009); see also NAT‘L INST. FOR OCCUPATIONAL SAFETY &
DISEASE, PUB. NO. 93-109: PREVENTING HOMICIDE IN THE WORKPLACE,
CDC.GOV            (May          1995),        available           at
http://www.cdc.gov/niosh/docs/93-109/                    (discussing
recommended preventive measures aimed at reducing workplace
homicides, including ―[p]rovid[ing] training in conflict resolution
                                                       (Continued)
                                35
                           RAY v. WAL-MART
                         A.C.J. Lee, dissenting
approach—of disengagement and withdrawal—appears to be a
fairly standard practice in retail establishments throughout the
country.139
    ¶77 Where, as here, the workers in question are at-will
employees, the Wal-Mart policy includes a further (implied)
element: The employer has the final say in the event of disagreement
as to whether the employee was engaged in proper self-defense or
prohibited escalation, and a concomitant right to terminate the
employee if it decides that the policy was violated.
    ¶78 The question presented concerns the enforceability of the
foregoing arrangement. That question, in my view, is not simply
whether Utah law favors a right of self-defense. It is whether an
employment agreement along the lines outlined above—with a
worker‘s duty to withdraw when confronted with a weapon, a right
of self-defense when withdrawal is not reasonably possible, and the
employer retaining the final say on whether the policy was
followed—is a matter where our state ―public interest is so strong
and the policy so clear and weighty that we should place the policy
beyond the reach‖ of a voluntary contract. Touchard v. La-Z-Boy Inc.,
2006 UT 71, ¶ 13, 148 P.3d 945 (emphasis added) (internal quotation
marks omitted).
    ¶79 I would uphold the viability of Wal-Mart‘s policy under that
standard. Thus, I would conclude that Utah‘s public interest in
preserving a right of self-defense is insufficient to override Wal-
Mart‘s legitimate interests in holding its workers to the policy at
issue.
    ¶80 The majority frames the question differently. It asks whether
our public policy sustains a right to maintain a wrongful termination
claim where ―the employee faced an imminent threat of serious
bodily harm in circumstances where he or she was unable to safely
withdraw.‖ Supra ¶ 73. And it roots that formulation in the fact that
the federal district court ―assume[d] that the Employees were unable
to safely disengage‖ from the confrontations they faced. Supra ¶ 7.



and nonviolent response [and] [a]void[ing] resistance during
robbery‖).
   139 See, e.g., Hoven v. Walgreen Co., 751 F.3d 778, 781 (6th Cir. 2014)
(challenge to Walgreen Co.‘s de-escalation policy); Feliciano v. 7-
Eleven, Inc., 559 S.E.2d 713, 716 (W. Va. 2001) (challenge to 7-Eleven‘s
policy prohibiting employees from interfering with a store robbery).

                                   36
                          Cite as: 2015 UT 83
                         A.C.J. Lee, dissenting
    ¶81 That assumption, however, is not an element of the question
certified for our review. It is an outgrowth of the summary judgment
posture of the case as it currently stands. The certified question
presented is whether the ―right of self-defense‖ sustains a ―public
policy exception to the at-will employment doctrine that provides a
basis for a wrongful discharge action‖ in this case. In analyzing that
question, we cannot properly assume that the employees in question
―reasonably believe[d] that force [was] necessary to defend against
an imminent threat of serious bodily harm and . . . ha[d] no
opportunity to withdraw.‖ Supra ¶ 2. Our role in answering certified
questions is ―not to issue abstract, advisory opinions on general
matters of interest to the federal courts.‖ Fundamentalist Church of
Jesus Christ of Latter-Day Saints v. Horne, 2012 UT 66, ¶ 8, 289 P.3d
502. ―It is to resolve disputed questions of state law in a context and
manner useful to the resolution of a pending federal case.‖ Id. To do
so, we have not only a right but a responsibility to frame the
question presented in a manner ―facilitating the disposition of the
underlying federal case.‖ Id. ¶ 9.
   ¶82 At this stage of the case, we do not know whether the
employee-plaintiffs responded reasonably to an imminent threat or
overreacted in the face of a meaningful path for retreat. I would not
resolve that doubt by reference to the summary judgment posture of
the case (which yields the benefit of the doubt to the nonmoving
parties). That move ends up loading the dice in favor of what I see as
the less likely scenario in this and in the broad run of cases. Instead, I
would take a step back and frame the question presented in more
general terms—of whether an express agreement to give the
employer the final say in the event of factual disagreement is a
matter where our state public policy is so clear and weighty that we
should place the matter beyond the reach of a voluntary contract.140

   140 The majority‘s approach might make sense in a case in which
it is undisputed that an employee has no possible means of
withdrawal. In that event—in a case in which an employee is fired
for refusing to take a bullet for his pacifist employer—I could
understand the court‘s notion that the employer‘s interests are
outweighed by our public policy favoring self-defense. See
McLaughlin v. Barclays Am. Corp., 382 S.E.2d 836, 840 (N.C. Ct. App.
1989) (rejecting public policy basis for wrongful termination claim in
a case in which the employer made a good faith determination that
the employee‘s act of self-defense was not necessary under the
circumstances, while leaving open the possibility that a valid claim
could be made in a case in which the employer‘s decision could be
                                                          (Continued)
                                   37
                          RAY v. WAL-MART
                        A.C.J. Lee, dissenting
    ¶83 While the federal district court assumed that the employees
faced an imminent threat and had no opportunity to withdraw in
light of the summary judgment posture of the case, the reality is that
we do not know exactly what happened in the confrontations that
led to the wrongful termination claims against Wal-Mart. And at a
minimum, the record on summary judgment supports the
conclusion that Wal-Mart made a reasonable judgment in concluding
that its employees fought back when they reasonably could have
disengaged.141 For me that is easily enough to defeat the public
policy basis for a claim for wrongful termination in this case.142


shown to have been made in bad faith). But such a case seems
terribly unlikely. In most every case in which an employee is fired
for fighting back, I suspect it will be because the employer
reasonably believes that the employee‘s response was
unreasonable—that disengagement and withdrawal were reasonably
possible, and that the worker‘s response was therefore unnecessary.
Cf. Margaret Raymond, Looking for Trouble: Framing and the Dignitary
Interest in the Law of Self-Defense, 71 OHIO ST. L.J. 287, 293 (2010)
(observing that ―[s]elf-defense cases‖ in criminal law ―rarely reflect‖
simple, easy-to-discern facts, but are usually ―complex and
ambiguous‖ as to the intentions and actions of the parties).
    That (usual) circumstance is one in which the employer‘s interests
easily outweigh the employee‘s. Even the majority concedes that
point. See supra ¶¶ 15, 18. Yet the court‘s holding—allowing an
employee to file a wrongful termination claim to seek to establish the
reasonableness of any act of self-defense in the workplace—seems
tailored to the opposite (unusual) circumstance.
    141 As the majority acknowledges, the shoplifter who confronted

Derek Holt and Eric Hunter ―pulled out a small pocketknife and
shouted that she was going to stab [them] if they did not let go.‖ Supra
¶ 4 (emphasis added). Yet Holt and Hunter ―maintained their
hold . . . and a customer helped pry the knife out of the shoplifter‘s
hand.‖ Supra ¶ 4. In so doing they were at least arguably in direct
violation of Wal-Mart‘s policy. The shoplifter‘s statement is not an
unconditional threat of violence. It is a conditional threat—a ―money
or your life [or limb]‖ offer. And this is precisely the circumstance
that Wal-Mart‘s policy is aimed at—at directing its associates to turn
over merchandise instead of fighting back, in an effort to minimize
the risk of workplace violence.
    The incident involving Shawn Ray, Lori Poulsen, and Gabriel
Stewart is a bit more ambiguous. As the court notes, the employees‘
version of what happened is different from Wal-Mart‘s. But again
                                                            (Continued)
                                  38
                          Cite as: 2015 UT 83
                        A.C.J. Lee, dissenting
   ¶84 I recognize that these are matters in dispute. And I concede
that under our criminal law of self-defense, the employee-plaintiffs

there is good reason to believe that Wal-Mart‘s policy was violated.
Under either version of the facts, the shoplifter‘s reference to his gun
seems to be a plea to allow him to walk away with the laptop—again
with a conditional threat of violence. Even under the employees‘
account of the confrontation, the shoplifter made a vague reference
to his gun and said ―Don‘t make me do this!‖ Under Wal-Mart‘s
policy, the proper response to that reference would have been to
withdraw and disengage. But, even according to the employees, they
confronted the shoplifter—with Poulsen‘s shout of ―Gun! Hand!‖
and an ensuing physical skirmish. See supra ¶ 6. That was at least
arguably a breach of Wal-Mart‘s policy, which understandably
required the Wal-Mart associates to disengage and let the shoplifter
walk away with the laptop when he displayed or made reference to
a gun.
   142 The point of this discussion is not to ―speculat[e] about what a
jury might decide‖ in resolving the certified question. Supra ¶ 63. It
is to assess a key aspect of the state law question as I understand it—
which is whether the arrangement Wal-Mart has with its employees
is a matter that must be placed beyond the reach of contract. If we
can identify routine applications of the Wal-Mart policy in which the
employee has a legal right of self-defense but the employer may
reasonably prefer withdrawal, it seems easy to conclude that this is a
proper matter for voluntary agreement (and, accordingly, not a
proper case for a public policy basis for a right to sue for wrongful
termination). That is the point of the above discussion.
    The federal court‘s contrary ―assumption‖ about the facts is not a
finding, or even an acceptance of the employees‘ allegations. It is just
a reflection of the procedural posture of the case. We should, of
course, acknowledge that posture. But if we were evaluating these
employee-plaintiffs‘ right to sue for wrongful termination on their
motion for summary judgment, I would not conclude that they
would eventually succeed in proving that they were unable to safely
disengage. I would acknowledge the reality that the answer to that
question is uncertain. And I would take that reality into account in
concluding that it is reasonable for an employer to adopt a
workplace de-escalation policy like Wal-Mart‘s—or at least not so
unreasonable that we can conclude that state policy is ―so strong and
the policy so clear and weighty that we should place the policy
beyond the reach‖ of a voluntary contract. Touchard v. La-Z-Boy Inc.,
2006 UT 71, ¶ 13, 148 P.3d 945 (internal quotation marks omitted).

                                  39
                          RAY v. WAL-MART
                         A.C.J. Lee, dissenting
were fully justified in their response to the violence they faced in the
workplace. But that is not the issue before us.143 The question, rather,
is whether our public policy of self-defense is sufficient to override
the right of an employer and employee to agree to give the employer
the final say in case of doubt about the reasonableness of an
employee‘s act of self-defense in the workplace. That is the
arrangement Wal-Mart entered into with its associates—under
Policy AP-09, when read against the presumption of at-will
employment. And that arrangement seems perfectly reasonable to
me, particularly given the high stakes—and substantial risk—
inherent in the contrary approach.
   ¶85 In resolving the matter the other way, the majority
jeopardizes the ability of employers to adopt and enforce workplace
violence policies like the one adopted by Wal-Mart (and countless
other retailers). By ruling that employees have a right to assert
wrongful termination claims in cases where they disagree with their
employer‘s assessment of the reasonableness of a response to
workplace violence, the majority assures that a substantial
percentage of doubtful cases will be resolved in favor of the

   143 My approach is not aimed at ―step[ping] in to the jury‘s role‖
or at ―speculat[ing] about what a jury might find‖ in this case. Supra
¶ 64. It is to consider the facts of this case in answering the question
of state law that is presented. That question requires us to ask
whether Wal-Mart‘s de-escalation policy is a matter that can
properly be resolved by voluntary agreement with its associates.
    I am not proposing to resolve a disputed question of fact. On
summary judgment, however, it is entirely appropriate for a court to
ask whether there is a legal barrier to a plaintiff‘s claim that may
deprive the plaintiff of a right to present the case to a jury. And the
background facts are entirely ―relevant to deciding whether self-
defense is the kind of clear and substantial public policy that
qualifies as an exception to the at-will rule.‖ Supra ¶ 65. The
majority, in fact, considers them too. It just does so behind the veil of
the summary judgment assumption that the employee-plaintiffs in
this case could not safely disengage. Ultimately, the court concludes
that the matter addressed by Wal-Mart‘s de-escalation policy is not a
proper subject of voluntary contract. And that decision, at least
implicitly, is premised on the notion that employees are sufficiently
likely to have a right of self-defense that outweighs the employer‘s
interest in workplace safety. So both opinions are making
assumptions. Neither of us are treating the underlying facts as ―not
relevant.‖ See supra ¶ 65.

                                   40
                          Cite as: 2015 UT 83
                         A.C.J. Lee, dissenting
employee. That will be the inevitable effect of the employee‘s right to
sue. Wrongful termination suits are costly, and the threat of such a
suit accordingly gives the employee substantial leverage. That
leverage will make it harder for Utah employers to get their
employees to follow their workplace violence policies on a day-to-
day basis.144 And the Utah workplace will inevitably be less safe as a
result. 145 I dissent from the court‘s conclusion that the public policy
of the State of Utah requires this troubling result.



   144 See Feliciano v. 7-Eleven, Inc., 559 S.E.2d 713, 724 (W. Va. 2001)
(Maynard, J., dissenting) (―[T]he new substantial public policy
exception to the employment at will doctrine renders no-fighting
policies unenforceable as well. Now every time an employee is
discharged for fighting, he or she will sue his or her employer and
claim self-defense. The majority opinion will have the unfortunate
result of taking disciplinary decisions out of the hands of private
employers and placing these decisions in the court.‖). I recognize
that the court‘s holding does not formally ―prohibit[] employers from
requiring their employees to disengage from violent situations when
they have the opportunity.‖ See supra ¶ 65 n.114. But it will have that
practical effect, as a result of the leverage inherent in the employee‘s
right to sue.
   145 See, e.g., Rebecca K. Yau et al., Does Employee Resistance During
a Robbery Increase the Risk of Customer Injury? 57 J. OCCUPATIONAL &
ENVTL. MED. 417, 417 (2015) (concluding that employee resistance
increases the likelihood of injury by 160%); Corinne Peek-Asa et al.,
Employee and Customer Injury During Violent Crime in Retail and
Service Businesses, 96 AM. J. PUB. HEALTH 1867, 1869 & tbl. 2 (2006)
(concluding that ―[r]esisting the perpetrator of the crime was
consistently related to increased risk of injury for both employees
and customers, and the risk was higher for robberies than for all
other violent crimes combined‖); Kathryn Brown Schaffer et al., A
Case-Site/Control-Site Study of Workplace Violent Injury,           44 J.
OCCUPATIONAL & ENVTL. MED. 1018, 1018 (2002) (noting studies that
identified ―employee resistance during a robbery‖ as ―contribut[ing]
to an increased risk of injury‖); Kimberly A. Faulker et al., Robbery
Characteristics and Employee Injuries in Convenience Stores, 40 AM. J.
INDUST. MED. 703, 705, 706 & tbl.II (2001) (concluding from data set
that ―[i]njury rates were highest among employees who resisted‖);
see also Feliciano, 559 S.E.2d at 725–26 (Maynard, J., dissenting) (―It is
clear to me that recognizing self-defense as a substantial public
policy exception to the employment at will doctrine is not only
                                                            (Continued)
                                     41
                           RAY v. WAL-MART
                         A.C.J. Lee, dissenting
    ¶86 Today‘s decision jeopardizes employee safety in Utah. And
it opens the door to a free-wheeling, case-by-case public policy
exception that threatens to swallow the rule of at-will employment.
    ¶87 I respectfully dissent on three grounds. First, I find no
support for the right of self-defense as formulated by the majority in the
constitutional, statutory, and common law sources it cites. Second, I
cannot conclude that the manner of an individual‘s exercise of the
right of self-defense is a matter of ―overarching importance to the
public as opposed to the parties only.‖ Touchard, 2006 UT 71, ¶ 17
(internal quotation marks omitted). Finally, I do not believe that the
public interest in the manner of an individual‘s exercise of the right
of self-defense outweighs the interests of Wal-Mart in ―regulat[ing]
the workplace environment to promote . . . security.‖ Hansen v.
America Online, Inc., 2004 UT 62, ¶ 11, 96 P.3d 950.
                                     I
   ¶88 For many decades our common law has embraced the
presumption that employment in Utah is ―at will,‖ meaning that it
may be terminated by either party for any reason or for no reason.146
This is no arbitrary presumption. It is the expression of a
longstanding state policy—that our economy in general, and labor
markets in particular, will be enhanced by a system of employment
that is flexible and generally unencumbered by litigation.147


unnecessary but will do more harm than good. It is likely to increase
the chance of physical altercations between employees and robbers,
which, in turn, will result in injuries to employees and customers
. . . .‖).
   146  E.g., Hansen v. Am. Online, Inc., 2004 UT 62, ¶ 7, 96 P.3d 950
(―Utah‘s employment law presumes that all employment
relationships entered into for an indefinite period of time are at-will,
where the employer or the employee may terminate the employment
for any reason (or no reason) except where prohibited by law.‖).
   147   RICHARD A. POSNER, ECONOMIC ANALYSIS OF LAW 342–43 (6th
ed. 2003) (concluding that at-will employment is economically
efficient and noting that ―outside of the unionized sector . . . and
government employment . . . , employment at will is the usual form
of labor contract in the United States,‖ and lamenting that ―[d]espite
its efficiency properties,‖ courts are turning the at-will presumption
―into a de facto requirement of showing good cause for firing a
worker‖); Richard A. Epstein, In Defense of the Contract At Will, 51 U.
CHI. L. REV. 947, 950 (1984) (―The flexibility afforded by the contract
                                                            (Continued)
                                   42
                          Cite as: 2015 UT 83
                         A.C.J. Lee, dissenting
    ¶89 Any individual faced with an unforeseen job loss will
inevitably bristle at the imposition of the at-will presumption. But
our law has long embraced the principle that overall, and across the
broad run of employment disputes, we will be better off with a
system that eschews drawn-out disputes in favor of a policy of
letting bygones be bygones.148
    ¶90 The presumption is rebuttable. But our law has placed strict
limits on the means of rebuttal. Where the basis for rebuttal is in a
violation of public policy, we have required that the policy be ―clear
and substantial,‖ Hansen v. America Online, Inc., 2004 UT 62, ¶ 7, 96
P.3d 950, or in other words ―so clear and weighty that we should
place the policy beyond the reach‖ of voluntary agreement. Touchard
v. La-Z-Boy Inc., 2006 UT 71 ¶13, 148 P.3d 945 (internal quotation
marks omitted). The applicable public policy, moreover, must be in
positive statements of law. Id. ¶ 12 (―A public policy is ‗clear‘ only if
plainly defined by legislative enactments, constitutional standards,
or judicial decisions.‖ (internal quotation marks omitted)). And it
must affect a matter of ―overarching importance to the public as
opposed to the parties only,‖ and clearly ―outweigh‖ the employer‘s
interest in regulating the workplace. Id. ¶¶ 10, 13 (internal quotation
marks omitted). In my view the employee-plaintiffs‘ claims fail at
every turn under this framework.
                                    A
   ¶91 The majority concludes that Utah law upholds a ―clear and
substantial public policy favoring the right of self-defense.‖ Supra


at will permits the ceaseless marginal adjustments that are necessary
in any ongoing productive activity conducted, as all activities are, in
conditions of technological and business change.‖); Mayer G. Freed
& Daniel D. Polsby, Just Cause for Termination Rules and Economic
Efficiency, 38 EMORY L.J. 1097, 1097–99, 1144 (1989) (noting that, ―in
the absence of unions, employment is almost always at will‖ even
though parties are free to agree otherwise, and concluding that at-
will employment is an efficient economic arrangement for labor
markets and that ―replacing the at-will rule with some form of
governmental review of dismissal decisions will be costly‖).
   148 See Epstein, supra note 147, at 982 (―The strength of the
contract at will [doctrine] should not be judged by the occasional
cases in which it is said to produce unfortunate results, but rather by
the vast run of cases where it provides a sensible private response to
the many and varied problems in labor contracting.‖).

                                   43
                            RAY v. WAL-MART
                          A.C.J. Lee, dissenting
¶ 38. Yet the right that it ultimately endorses is not the right
enshrined in our law. It is a new one, tailored to the employment
context. Specifically, in place of the ―stand-your-ground‖ right
protected by statute and longstanding caselaw, the court announces
a more narrow right—a right to fight back only if you are ―unable to
withdraw from an imminent threat of death or serious bodily harm.‖
Supra ¶ 57.
    ¶92 I dissent from the court‘s analysis because none of its cited
authorities establish this right of self-defense. The court‘s common
law authority, supra ¶ 34, is precisely in line with the governing
statute. The cases recognize a broad stand-your-ground right of self-
defense, see State v. Turner, 79 P.2d 46, 54 (Utah 1938), with a duty to
retreat only as to trespassers and initial aggressors. See People v. Hite, 33
P. 254, 257 (Utah Terr. 1893).
    ¶93 The court‘s constitutional authority also falls short. Our
constitution is undoubtedly ―‗fundamental‘‖ in many senses. See
supra ¶ 21 (quoting Hansen v. Am. Online, Inc., 2004 UT 62, ¶ 12, 96
P.3d 950). But I cannot agree that the limitations of the constitution
are our ―‗most fundamental‘‖ expressions of the public policies we
deem sufficient to override an employer’s interest in regulating the
workplace. The constitution does not speak to rights in the workplace.
It preserves fundamental rights of citizenship from incursion by the
government.
   ¶94 Courts in other jurisdictions have properly observed that
provisions of federal and state constitutions are ―a problematic
source of public policy to support a claim of wrongful discharge,
because most [such] provisions protect only against abuses of
government power.‖ 2 MARK A. ROTHSTEIN ET AL., EMPLOYMENT LAW
§ 9:9, at 628 (5th ed. 2014) (also noting that ―attempts to assert
against private sector employers federal and state constitutional
provisions that require government action generally fail‖).
    ¶95 To date, this court has not embraced this principle. But I
think we should. If public policy exceptions rooted in the exercise of
a legal right are limited to rights connected to employment, infra
¶ 111, we cannot reflexively extend constitutional limitations on
governmental power to private employers. We should be skeptical of
this extension. Private employers, for example, may understandably
wish to limit their employees‘ speech on matters undermining the
interests of the employer. That strikes me as perfectly reasonable.
And an employee who speaks out against an employer should have
no public policy basis for a wrongful termination suit—regardless of
the fact that the right of free speech is undoubtedly ―fundamental‖
when it is infringed by the government. See, e.g., Barr v. Kelso-Burnett
                                     44
                          Cite as: 2015 UT 83
                         A.C.J. Lee, dissenting
Co., 478 N.E.2d 1354, 1356–57 (Ill. 1985) (private employers not
bound under public policy exception to follow Free Speech Clauses
of federal and state constitution); Prysak v. R.L. Polk Co., 483 N.W.2d
629, 634 (Mich. Ct. App. 1992) (same).149
   ¶96 Even assuming that the constitutional provisions cited by
the court are expressions of public policy in the context of employment,
moreover, the majority still has failed to establish a constitutional
basis for the public policy it announces. The cited provisions speak at
too high a level of generality to establish a policy favoring the
exercise of the right of self-defense in the precise manner identified
by the court.
   ¶97 Article I, section I recognizes the ―inherent and inalienable
right‖ of Utahns ―to enjoy and defend their lives and liberties.‖
Without more, I have no idea what that right entails. The vague,150
aspirational nature of the text—encompassing the ―right‖ to ―enjoy‖
our ―lives‖—suggests that this provision was simply the bare bones
to which the legislature would later add flesh. And the history of this




   149 I do not mean to rule out the possibility of a constitutional
public policy sufficient to sustain an exception to at-will
employment. A constitutional right that is connected to the right of
employment, or in a suit against a public employer, for example,
might well suffice. But we should not broadly assume that the
exercise of constitutional rights is a basis for a claim for wrongful
termination against a private employer. Our cases may have
reiterated that point repeatedly in dicta, see supra ¶ 24 n.31, but we
have never found a constitutional policy as a matter of actual
holding.
   150 The court says it sees ―no ambiguity in the text‖ of this
provision. Supra ¶ 24 n.32. But it offers no basis for its construction of
the constitutional text, only an ipse dixit insistence that the
constitution does not require ―stand-your-ground‖ defense but only
a limited right (encompassing a duty to retreat). Supra ¶ 31. That is
not an indication of clarity of the constitutional text, but only of the
court‘s insistence on finding meaning in it. The court, after all, makes
only a general nod to its recognition of the ―basic contours‖ of the
historical right it recognizes. It never attempts to define those
contours, much less to limit the policy announced today to the terms
of the historical right. See supra ¶ 24 n.32.

                                   45
                           RAY v. WAL-MART
                         A.C.J. Lee, dissenting
provision confirms that conclusion. The debates in the convention
suggest that this provision was not understood as self-executing.151
    ¶98 Article I, section 6 also falls short of sustaining the right
embraced by the majority. This provision does not protect a
freestanding right of self-defense. It establishes ―[t]he individual
right of the people to keep and bear arms.‖ UTAH CONST. art. I, § 6.
The reference to ―defense of self‖ is a modifier—one in a series of
purposes for which an individual has a right to bear arms. In context,
the terms of this provision are not susceptible to a reading that
guarantees a freestanding right to ―defense of self.‖ If we adopt such
a reading, we are implicitly adopting a construction that guarantees
a freestanding right to ―security‖ and to ―other lawful purposes,‖ as
those terms are precisely parallel with the reference to ―defense of
self.‖ Each of those terms—―for security,‖ for ―defense of self,‖ and
―for other lawful purposes‖—has a parallel position in the linguistic
structure of article I, section 6. These are not independently
protected rights. They are purposes for which the right to bear arms
may attach. And because the right to bear arms is not at issue in this
case (and in fact has previously been rejected as a basis for a public
policy exception to the presumption of at-will employment, see
Hansen, 2004 UT 62, ¶ 20), article I, section 6 yields no support for the
plaintiffs‘ claims.
    ¶99 I can agree with the general proposition that the ―Utah
Constitution supports the notion that Utah law reflects a state public
policy in favor of self-defense.‖ Supra ¶ 24 (emphasis added). But that
statement of state policy is far too general to be helpful. It begs all of
the important questions about the nature and scope of the right of
self-defense protected by our law, and against whom it is
recognized.
   ¶100 The court ultimately answers those questions. Later in its
opinion the majority asserts that our stand-your-ground statute,
Utah Code section 76-2-402, ―is not the constitutional minimum.‖
Supra ¶ 31. It appears to conclude, moreover, that the constitutional
right of self-defense is one that ―embodies a duty to retreat in some

   151 See 1 PROCEEDINGS AND DEBATES OF THE CONVENTION
ASSEMBLED TO ADOPT A CONSTITUTION FOR THE STATE OF UTAH 361–62
(1898) (identifying several delegates referring to ―the inalienable
right to enjoy and defend [one‘s] lif[e] and liberty‖ as only ―a
declaration of general principle,‖ comparing it to another provision
in the Constitution that was merely a ―patriotic utterance‖ and that
―the Legislature shall provide how [those rights] will be secured‖).

                                   46
                          Cite as: 2015 UT 83
                         A.C.J. Lee, dissenting
circumstances,‖ including in the context of employment.152 Supra
¶ 32.
    ¶101 That may be a defensible line to draw in the employment
context. But it is not the line drawn by our law as it currently stands.
The duty to withdraw attaches by law only to a trespasser or an
initial aggressor.153 The employee-plaintiffs are neither. See supra
¶ 33 (acknowledging that ―employees defending themselves in the
workplace are [not] on the same footing as a trespasser or someone
engaged in mutual combat‖). So the right we establish today is not
one recognized in the ―authoritative sources‖ required by our
cases—in existing statements of positive law.154 See Touchard, 2006


   152  The basis for this conclusion is unclear, and to me quite
troubling. I agree that the right of self-defense recognized in our
caselaw and statutes may not be ―coextensive‖ with the terms of the
Utah Constitution. But the question of the meaning and scope of the
operative provisions of our constitution was not addressed in the
briefs filed in this case. And the court‘s opinion offers no textual or
originalist analysis of the provisions it cites. It simply asserts that
stand-your-ground is ―not the constitutional minimum,‖ and that
some more limited right (encompassing a duty to retreat) is. Supra
¶ 31.
   This is not the right case for us to resolve that important question.
In a future case, in which the legislature restricts the right of self-
defense and a defendant challenges such restriction on constitutional
grounds, we may then be positioned to offer a conclusive
construction of the Utah Constitution‘s protection of the right of self-
defense. In doing so here, we resolve a significant constitutional
question in a case in which it is not remotely presented and not
adequately briefed. I respectfully dissent from that decision.
   153 UTAH CODE § 76-2-402(2)(a)(iii), (3) (providing that a person
has a ―duty to retreat‖ if he ―was the aggressor,‖ and then must
―withdraw[] from the encounter and effectively communicate[] to
the other person his intent to do so‖); State v. Standiford, 769 P.2d 254,
264 (Utah 1988) (noting that the initial aggressor generally loses the
right of self-defense); State v. Starks, 627 P.2d 88, 90 (Utah 1981)
(same).
   154 The majority asserts that ―Utah did not become a ‗Stand Your
Ground‘ state until 1994,‖ citing a founding-era statute that it
portrays as staking out a ―narrower right of self-defense.‖ See supra
¶ 31 & n.48 (citing REVISED STATUTES OF UTAH § 75-14-4168(3) (1898)).
I see no meaningful difference between this statute and our existing
                                                        (Continued)
                                  47
                          RAY v. WAL-MART
                         A.C.J. Lee, dissenting
UT 71, ¶ 12 (―A public policy is ‗clear‘ only if plainly defined by
legislative enactments, constitutional standards, or judicial
decisions.‖ (internal quotation marks omitted)).
    ¶102 The lack of established legal support for the line drawn by
the majority should be fatal to the employee-plaintiffs‘ claims. Our
law has long emphasized the need to maintain careful limitations on
the sources we look to for the public policies that may override the
presumption of at-will employment. We have consistently held that
such policies must be ―plainly defined‖155 by authoritative sources of
positive law. That restriction is a core element of our doctrine in this
field,156 for at least three reasons.
   ¶103 First, by limiting wrongful termination claims to cases
implicating public policies plainly enshrined in existing law, we
―avoid unreasonably eliminating employer discretion in discharging
employees.‖ Ryan v. Dan’s Food Stores, Inc., 972 P.2d 395, 405 (Utah
1998). This is important. For reasons noted above, the at-will
presumption is aimed at preserving active, agile markets for labor. A


law, however. Both recognize the so-called right to ―stand your
ground‖ as it currently stands—the general right to use force when
there is a reasonable apprehension of ―great bodily injury,‖ with the
exception of a duty to withdraw where the person ―was the assailant
or engaged in mortal combat.‖ REVISED STATUTES OF UTAH § 75-14-
4168(3) (1898). Neither this statute nor our current one, Utah Code
section 76-2-402, leaves any room for the policy endorsed by the
court today—of a duty to withdraw by a non-trespasser who was not
the initial aggressor.
   155  Ryan v. Dan’s Food Stores, Inc., 972 P.2d 395, 405 (Utah 1998)
(―A public policy is ‗clear‘ only if plainly defined by legislative
enactments, constitutional standards, or judicial decisions.‖); Rackley
v. Fairview Care Ctrs., Inc., 2001 UT 32, ¶ 16, 23 P.3d 1022 (noting that
a public policy is ―‗clear‘ if it is plainly defined by one of three
sources‖: statutes, constitutional provisions, or judicial decisions).
   156 I do not doubt that it is within our ―province‖ to announce
new public policies not enshrined in positive law. Supra ¶ 23. We
undoubtedly have the power to move in a new direction in this field.
The presumption of at-will employment is a common law matter.
We can abandon it entirely if we choose to do so (subject to the right
of the legislature to override us if it wishes). So we can also surely
expand on the standards for embracing exceptions as well. Doing so
strikes me as unwise, however, for reasons highlighted below.

                                   48
                           Cite as: 2015 UT 83
                         A.C.J. Lee, dissenting
broad, undisciplined use of the public policy exception will
undermine that goal while also interfering with longstanding
prerogatives of Utah employers.157
    ¶104 Second, a limited conception of the public policy exception
also protects important reliance interests in the employment
relationship and provides adequate notice of impending tort
liability. An employer can, at least arguably, reasonably anticipate
the imposition of tort liability for wrongful termination in cases
implicating existing, entrenched legal policies. If we extend the
public policy exception to newly formulated policies, however, we
jeopardize the employer‘s reasonable expectations—in a manner
yielding a troubling extension of tort law. Cf. B.R. ex rel. Jeffs v. West,
2012 UT 11 ¶¶ 25–28, 275 P.3d 228 (discussing the importance of
foreseeability in both the duty and proximate cause aspects of a
negligence claim). No employer can reasonably anticipate the courts‘
formulation of new public policies as a basis for tort liability. And
the imposition of wrongful termination liability is troubling in this
context.
   ¶105 This concern is highlighted by our decision clarifying that
wrongful termination claims sound in tort (and include the
possibility of punitive damages). See Peterson v. Browning, 832 P.2d
1280, 1284 (Utah 1992).158 The potential for such exposure highlights




   157     Hansen v. Am. Online, Inc., 2004 UT 62, ¶ 9, 96 P.3d 950
(―Owing to the stability and predictability afforded employers and
employees by the at-will rule, we have been justifiably wary of
brushing broad public policy landscapes on the canvas of these cases
. . . .‖); see also supra ¶ 85 n.145.
   158  At least one element of our decision in Peterson has
subsequently been called into question. Our Peterson opinion
suggested that the conclusion that ―the public policy exception
sounds in tort is consistent with our adoption of the tort of
intentional interference with economic relations in Leigh Furniture &
Carpet Co. v. Isom, 657 P.2d 293 (Utah 1982),‖ in that ―[t]he discharge
of an employee because of his failure to violate a clear and
substantial public policy is an ‗improper purpose‘ under this
definition.‖ Peterson v. Browning, 832 P.2d 1280, 1284–85 (Utah 1992).
Yet the improper purpose basis for an intentional interference claim
was recently ―abandoned‖ in our caselaw. See Eldridge v. Johndrow,
2015 UT 21, ¶ 64, 345 P.3d 553.
                                                           (Continued)
                                   49
                           RAY v. WAL-MART
                         A.C.J. Lee, dissenting
the need for careful, predictable exceptions to the at-will
presumption. See id. at 1285 (Howe, A.C.J., concurring) (highlighting
the need for the public policy exception ―to be applied narrowly and
only when there exists a violation of a clear and substantial public
policy,‖ and emphasizing that our limitations on the exception
assure that it should not be a matter ―of concern to employers who
are guided by honesty in their employment relations‖). Properly
restricted, ―[t]he public policy exception is narrow enough in its
scope and application to be no threat to employers who operate
within the mandates of the law and clearly established public policy as
set out in the duly adopted laws.‖ Id. at 1285–86 (emphasis added)
(quoting Boyle v. Vista Eyewear, Inc., 700 S.W.2d 859, 878 (Mo. Ct.
App. 1985)). A tort claim under this exception, moreover, is aimed at
deterring activity ―that contravenes clear and substantial public
policies.‖ Id. at 1285 (lead opinion of Durham, J.). But these premises
will not hold for newly announced public policies divorced from
positive statements of law.
   ¶106 Employers may reasonably anticipate the courts‘
announcement of public policies set forth in ―duly adopted laws.‖
And they may accordingly be properly deterred from terminating
employees on the basis of such policies. But they cannot reasonably
do so for newly adopted—and judicially adapted—state policies. In
extending our law to encompass such a policy, the majority ignores
an important limitation of our law in this field. In so doing,
moreover, it opens up new vistas of exposure for Utah employers.159


     The Peterson decision still stands, however. And unless and until
it is overruled, it provides additional grounds for limiting the public
policy basis for an exception to at-will employment in Utah.
     159 My point is not that the right to sue for termination in

violation of public policy is limited to positive law ―directly
regulat[ing]‖ the employment relationship by ―‗restrict[ing] the right
of an employer to terminate an employee.‘‖ Supra ¶ 59. The majority
is right that such a limitation would render the public policy
exception ―meaningless,‖ supra ¶ 59, as there is no need for a
common law right to sue for wrongful termination where a statutory
right is already in place. Instead, my point is narrower: In our prior
cases, we have limited the substance of the public policy we recognize
as a basis for a claim for wrongful termination to the terms of the
public policy recognized in our positive law. The court takes a
significant step away from this important limitation in its decision
today. In asserting a judicial prerogative of embracing ―public policy
exceptions . . . not . . . coextensive with the statutes or constitutional
                                                             (Continued)
                                     50
                          Cite as: 2015 UT 83
                         A.C.J. Lee, dissenting



provisions upon which they are based,‖ supra ¶ 54, the majority
erases (or at least substantially blurs) an important limitation of our
doctrine in this field.
    Our prior cases have not embraced this prerogative. In defining
the substantive scope of our state public policy in this field, we have
limited ourselves to the terms of existing state law. See, e.g., Berube v.
Fashion Ctr., Ltd., 771 P.2d 1033, 1043 (Utah 1989) (―In recognizing
and following principles of public policy, we must be careful to
avoid overextension of the principles involved.‖); Hodges v. Gibson
Prods. Co., 811 P.2d 151, 166 (Utah 1991) (emphasizing that the scope
of public policy will be provided by ―narrow and clear-cut
definitions of a specific public policy‖); Ryan., 972 P.2d at 409
(concluding that an employer violated public policy only if he fired
an employee for reporting under a statutory duty, and not for
conduct outside of the ―narrow duty‖ the statute imposed). We have
not reformulated the terms of existing state policy in the way the
court does here.
    The cases cited by the majority, supra ¶¶ 55–57, are not to the
contrary. See Touchard v. La-Z-Boy Inc., 2006 UT 71, 148 P.3d 945;
Heslop v. Bank of Utah, 839 P.2d 828 (Utah 1992); Peterson, 832 P.2d
1280;. These are not cases in which the substantive scope of the state
public policy that we recognized ―exceeded the statement of positive
law upon which it was based.‖ Supra ¶ 58. Admittedly the statutes in
question did not ―prohibit[] an employer from firing someone‖ for
violating the statute. Supra ¶ 56. But the point is that the underlying
substantive policy we recognized was precisely the one enshrined in
statutes—in Peterson, a law upholding the right of an employee to
―report[] ‗a violation of a law, or rule promulgated under the law of
this state, a political subdivision of this state, or any recognized
entity of the United States‘,‖ 832 P.2d at 1281 n.2 (quoting Utah
Code Ann. § 67-21-3(1)); in Heslop, a law penalizing the ―failure or
refusal to submit accurate and timely call reports‖ to state regulators,
839 P.2d at 837 (citing UTAH CODE § 7-1-318); and in Touchard, a
workers compensation provision guaranteeing a right to benefits for
injuries incurred on the job, 2006 UT 71, ¶ 12 (citing UTAH CODE
ANN. §§ 34A–2–105(1)).
    In none of these cases did we recast, limit, or extend the
substantive policy of the underlying law (e.g., of the right to report a
violation of law, or of the elements of the law criminalizing accurate
call reports to state regulators, or of the right of an employee to
workers compensation benefits). Today‘s opinion breaks new
ground in this respect. In past cases, we have admittedly ―‗look[ed]
                                                            (Continued)
                                    51
                          RAY v. WAL-MART
                        A.C.J. Lee, dissenting
    ¶107 Finally, and perhaps most importantly, a closed universe of
state public policy is essential to the continuing viability of our
longstanding doctrine of at-will employment. It is one thing to
impose liability for termination in violation of existing public policy.
Where we do so we can properly say we are not altering the
presumption of at-will employment, but only recognizing a narrow
exception to it. We do great violence to the presumption, however,
and in fact we effectively repudiate it, where we recognize a right of
wrongful termination in a case implicating a new public policy of our
own formulation. In that instance, we are not recognizing an
exception to the at-will presumption. We are developing a common
law doctrine of wrongful termination, in which our courts will
decide, on a case-by-case basis, whether the employer‘s interests are
sufficient to override the employee‘s, and thus to justify termination
of employment.
   ¶108 This is a troubling development in our law. And a much
bigger one than the court‘s opinion acknowledges. I would follow
the terms of our caselaw as it currently stands. And in so doing I
would hold that the narrow right of self-defense recognized today is
not a basis for a wrongful termination claim because it is nowhere
enshrined in any authoritative statement of law.160
                                    B
   ¶109 The majority also concludes that our Utah policy of self-
defense is a matter ―‗of overarching importance to the public as
opposed to the parties only.‘‖ Supra ¶ 39 (quoting Retherford v. AT&T


beyond the provision in question to determine whether the
motivating policy behind it constitutes a clear and substantial public
policy.‘‖ Supra ¶ 23 (quoting Rackley v. Fairview Care Ctrs., 2001 UT
32, ¶ 23, 23 P.3d 1022). But we have not taken it upon ourselves to
reformulate the policy of our positive law in this field.
   160 Our law, of course, does recognize a right of self-defense that
is broader than the one the court endorses. Yet that right—of
standing your ground, and never retreating even when it is
reasonably feasible to do so—would clearly have to yield to the
interests of the employer in maintaining the safety of the workplace.
See supra ¶¶ 14, 18. So even assuming that a policy recognizing a
defense to criminal liability is a matter that translates appropriately
to the employment context, but see supra ¶ 85, our existing policy of
self-defense cannot sustain a right of action for wrongful
termination.

                                  52
                          Cite as: 2015 UT 83
                         A.C.J. Lee, dissenting
Commc’ns, 844 P.2d 949, 966 n.9 (Utah 1992)). Again I see the matter
differently. In my view the right to self-defense is primarily a private
matter—a defense from criminal liability, as a privilege to engage in
aggressive activity that would otherwise be criminal.
   ¶110 The court‘s analysis on this point suffers, at the outset, from
the problem noted above. Instead of looking for a matter of
overarching public importance in the exercise of the right of self-
defense under our law as currently stated, it reframes the analysis. It
looks for such an interest in that right when exercised in the limited
manner defined in the majority opinion. Even then, moreover, the
court does not assert that the exercise of the right of self-defense is a
matter necessarily benefitting the public. It simply notes that the
right of self-defense includes the right to defend third parties, and
thus that its exercise may ―protect[] individuals from serious injuries
and deter[] the completion of crimes.‖ Supra ¶ 40.
   ¶111 That is insufficient. The mere possibility of protecting the
public falls far short of the standard the law sets for overriding the
employer‘s substantial interest in regulating the terms and
conditions of employment. Where the basis for an exception is the
exercise of a legal right or privilege, the right in question must
redound unquestionably to the public good.161 Generally such an
exception should be limited to the exercise of those rights that relate
to a worker‘s status as an employee.162 See ROTHSTEIN, supra § 9:11


   161 Touchard v. La-Z-Boy Inc., 2006 UT 71, ¶ 13, 148 P.3d 945 (when
determining public policy exceptions, courts consider ―whether the
public interest is so strong and the policy so clear and weighty that we
should place the policy beyond the reach of contract‖ (emphasis
added)(internal quotation marks omitted)); see also Wilburn v. Mid-
South Health Dev., Inc., 343 F.3d 1274, 1278 (10th Cir. 2003) (―[T]he
identified public policy must be truly public, rather than merely
private or proprietary.‖(internal quotation marks omitted)); Silo v.
CHW Med. Found., 45 P.3d 1162, 1166–67 (Cal. 2002) (―The public
policy that is the basis of this exception must furthermore be ‗public‘
in that it affects society at large rather than the individual . . . .‖
(internal quotation marks omitted)).
   162So far as I can tell, our precedents have adhered to this view of
what ―rights‖ can serve the basis of a public policy exception. See
Touchard, 2006 UT 71, ¶ 48 (holding that employees have a wrongful
discharge claim against their employers if they were terminated for
exercising their workers‘ compensation rights); Ryan, 972 P.2d 395,
408 (Utah 1998) (noting that ―exercising a legal right or privilege,
                                                          (Continued)
                                    53
                          RAY v. WAL-MART
                        A.C.J. Lee, dissenting
(explaining that ―employees must enjoy the right because of their
status as employees, and not because of some other status they may
have, such as citizen or taxpayer‖). With respect to those rights, the
employer has no legitimate ground for intervening. And for that
reason it can be said that the public interest is ―so clear and weighty
that we can place the policy beyond the reach of contract.‖ See Ryan
v. Dan’s Food Stores, Inc., 972 P.2d 395, 405 (Utah 1998); Hansen, 2004
UT 62, ¶ 10 (noting that the principal public policy grounds for
rebutting the presumption of at-will employment are matters on
which the employer has ―no legitimate economic objective‖).163



such as filing a workers‘ compensation claim‖ can serve the basis of
a public policy exception to at-will (citation omitted)). And we have
never, to my knowledge, deemed a provision of our constitution to
establish a public policy exception to the at-will doctrine. See Hansen,
2004 UT 62, ¶ 22 (declining to recognize the constitutional right to
bear arms under the Utah Constitution as a clear and substantial
public policy to serve the basis of a public policy exception to at-will
employment); Rackley, 2001 UT 32, ¶ 20, 23 (declining to recognize
public policy exceptions emanating from article I, sections 1 and 27
of the Utah Constitution). This fact significantly erodes the reliance
on our constitution as serving the basis for exceptions to the at-will
employment doctrine, dicta in Hansen and other cases, supra ¶ 24
n.31, notwithstanding.
   163 The majority rebuffs this analysis as incompatible with our
caselaw as it stands. See supra ¶¶ 43–46. It says that under Hansen
and other cases, there is no requirement that a public policy
exception rooted in the exercise of a legal right or privilege ―redound
unquestionably to the public good.‖ Supra ¶ 42 (internal quotation
marks omitted). I read our cases differently. I understand the
cautionary language in Hansen to reflect a need for a limitation on
the circumstances in which the exercise of a legal right or privilege
may be enough to sustain a right to sue for wrongful termination.
And regardless of whether we imposed this limitation explicitly, it
seems inherent in the general principle employment is
presumptively at will, and that we depart from that presumption
only in the limited case in which an employee‘s termination violates
a public policy that is ―so clear and weighty that we can place the
policy beyond the reach of contract.‖ See Ryan v. Dan’s Food Stores,
Inc., 972 P.2d 395, 405 (Utah 1998). That was certainly a square
holding of Ryan. And it is deeply embedded in our precedent. We
should reiterate it here. And doing so requires that we reject a policy
                                                            (Continued)
                                  54
                          Cite as: 2015 UT 83
                         A.C.J. Lee, dissenting
    ¶112 The right of self-defense falls short under these standards.
Such right is not related to the worker‘s status as an employee.164
And the exercise of this right, as defined by our criminal law, is not a
matter conceived as an unmitigated good, or on which the employer
has no legitimate interest.165 Instead, our law of self-defense is rooted
in a policy recognizing the difficulty of split-second judgments on
matters of life or death. Under that policy, we give the benefit of the
doubt to the person who reasonably uses force to defend himself,
with a privilege from criminal liability even in circumstances where
less force (or even withdrawal) might ultimately have been
preferable.166 But the point of the policy is not that every split-second


like that asserted here—on which the employer has a legitimate basis
for objecting to the right exercised by the employee.
   164 See Hoven v. Walgreen Co., No. 1:11-cv-881, 2012 WL 6025790, at
*5–*6 (W.D. Mich. Dec. 4, 2012) (dismissing claim for wrongful
termination arising out of employee‘s attempt to thwart an armed
robbery on the ground that the self-defense provisions cited by the
plaintiff were ―not directed at conferring rights on employees‖
(internal quotation marks omitted)).
   165 See Scott v. Extracorporeal, 545 A.2d 334, 341–43 (Pa. Super. Ct.
1988) (acknowledging that there are ―‗areas of an employee‘s life in
which his employer has no legitimate interest,‘‖ but holding that
regulating the use of force in self-defense is not one of them, given
that the matter ―strikes entirely too near the employer‘s legitimate
interest in discharging employees it perceive to be disruptive‖
(quoting Geary v. U.S. Steel Corp., 319 A.2d 174, 180 (Pa. 1974));
McLaughlin v. Barclays Am. Corp., 382 S.E.2d 836, 840 (N.C. 1989)
(concluding that the ―kind of deleterious consequences for the
general public‖ implicated in other cases sustaining a claim for
wrongful termination in violation of public policy are not involved
in a case in which the employer fires an employee for breach of
company policy of de-escalation of violence in the workplace).
   166E.g.,People v. Goetz, 497 N.E.2d 41, 48 (N.Y. 1986) (observing
that self-defense law has ―never required that an actor's belief as to
the intention of another person to inflict serious injury be correct in
order for the use of deadly force to be justified,‖ but only that ―the
belief comport with an objective notion of reasonableness‖); Shorter
v. People, 2 N.Y. 193, 197 (1849) (―When one who is without fault
himself, is attacked by another in such a manner or under such
circumstances as to furnish reasonable ground for apprehending a
design to take away his life, or do him some great bodily harm, . . .
                                                          (Continued)
                                  55
                           RAY v. WAL-MART
                         A.C.J. Lee, dissenting
use of defensive force is in the public interest; it is that criminal
liability is too big a penalty to impose on a mere error in judgment in
the heat of a violent confrontation.167
   ¶113 I agree, of course, that our law has long protected an
individual who exercises such discretion from the imposition of
criminal liability. But the mere existence of a legal privilege from
criminal liability tells us little about our public interest in the manner
in which the right of self-defense is exercised. I find nothing in the
sources cited in the briefs or in the court‘s opinion suggesting that
our law favors the exercise of self-defense over a decision to stand
down or withdraw. In many cases, the split-second decision to fight
back will appear improvident in hindsight.168 The law of self-defense



he may safely act upon appearances, and kill the assailant, if that be
necessary to avoid the apprehended danger; and the killing will be
justifiable, although it may afterwards turn out that the appearances
were false, and there was in fact neither design to do him serious
injury, nor danger that it would be done.‖); 2 WHARTON‘S CRIMINAL
LAW § 127 (15th ed. 2015) (―A defendant may kill in self-defense
when he reasonably believes that he is in imminent danger of losing
his life or suffering great bodily harm. There need not be actual
danger; it is sufficient merely that defendant believe there is danger,
provided the belief is reasonable.‖).
   167 As Justice Holmes famously observed, ―[r]ationally‖ failing to
flea a violent confrontation that ended in death would be ―a
circumstance to be considered with all others in order to determine
whether the defendant went farther than he was justified in doing.‖
Brown v. United States, 256 U.S. 335, 343 (1921). But the law ―has
tended in the direction of rules consistent with human nature,‖ and
therefore for purposes of imposing criminal liability, ―[d]etached
reflection cannot be demanded in the presence of an uplifted knife.‖
Id. ―[I]t is not a condition of immunity that one in that situation
should pause to consider whether a reasonable man might not think
it possible to fly with safety or to disable his assailant rather than to
kill him.‖ Id.
   168See,e.g., Shorter, 2 N.Y. at 197–98 (quoting Chief Justice Parker
of Massachusetts in the trial of Thomas O. Selfridge (1806); giving
the hypothetical of an assailant with only powder in his pistol
threatening the defendant, who then kills the assailant with a club
only to discover there was no real threat; asserting that self-defense
requires only a reasonable belief of a threat and not actual danger;
                                                           (Continued)
                                    56
                           Cite as: 2015 UT 83
                          A.C.J. Lee, dissenting
protects the decision regardless. But it does so not because we think
that aggression is always better than retreat, but because the
imposition of criminal liability is a harsh consequence.
    ¶114 We cannot decide whether the exercise of the right of self-
defense will redound to the public good in the abstract. The devil
will always be in the details. The majority effectively concludes that
the right of self-defense can preserve and protect human life when it
is exercised properly. Those are huge caveats. And they highlight the
fact that the public interest analysis of the exercise of the right of self-
defense will always require nuanced, case-by-case evaluation. Such
evaluation is not a matter resolved by our law. It will require case-
by-case refinement over time.
    ¶115 And that fact reveals a fatal flaw in the majority‘s approach:
If the public interest in the exercise of the right of self-defense
depends on case-by-case evaluation, and not wholesale application
of our law, then it cannot be said that our policy redounds
unquestionably to the public good, or that the matter falls beyond
the reach of contract.169
    ¶116 An individual confronted by an assailant faces a
dilemma—of whether to retreat or fight back. He may properly
choose the former, even in the face of an imminent risk of injury.
Doing so in no way undermines our public policy. 170




concluding that any ―different rule would lay too heavy a burden
upon poor humanity‖).
   169 See Scott, 545 A.2d at 342–43 (concluding, given the summary
judgment ―posture of th[e] case,‖ that the employee-plaintiff ―acted
in self-defense,‖ but rejecting the public policy basis of a wrongful
discharge claim nonetheless—explaining that ―the employer held her
at least partially accountable for the disturbance,‖ and that second-
guessing that judgment ―‗would have the unwise effect of
transferring to the judicial forum the duty of evaluating the
propriety of management decisions‘‖ (quoting Rossi v. Pa. State
Univ., 489 A.2d 828, 836 (Pa. Super. Ct. 1985)).
   170 In my view the concession that ―Wal-Mart‘s policy may be
consistent with the clear and substantial public policy‖ recognized
by the court, supra ¶ 52, should be dispositive. If Wal-Mart‘s policy is
consistent with the right of self-defense the court recognizes, then an
employee‘s agreement to follow that policy should be enforceable.

                                    57
                          RAY v. WAL-MART
                        A.C.J. Lee, dissenting
                                    C
   ¶117 The majority‘s final conclusion is that the public policy
protecting the right of self-defense ―outweighs employers‘ interest in
being able ‗to manage their workforces and regulate their workplace
environments to promote productivity, security, and similarly lawful
business objectives.‘‖ Supra ¶ 47 (quoting Touchard, 2006 UT 71,
¶ 17). Again the court‘s analysis is dependent on its framing of the
question, however. Thus, in light of the summary judgment posture
of the case (in which all reasonable inferences are given to the
nonmoving parties), the majority assumes that the employee-
plaintiffs ―were ‗unable to safely disengage‘ from a threat of
violence.‖ Supra ¶ 51. And it even indicates that they ―face[d] the
prospect of severe injury or death with no opportunity to
withdraw.‖ Supra ¶ 51. In these circumstances, the court concludes
that the right of self-defense outweighs the employer‘s interest in
controlling its workplace, asserting that ―[t]he law should not
require employees to choose between keeping their jobs and
protecting themselves or others from a serious, imminent threat of
harm.‖ Supra ¶ 51.
    ¶118 As noted above, however, we have no reason to assume
that these employees were really ―unable to safely engage,‖ much
less that they faced ―severe injury or death.‖ Those premises are
merely an artifact of the procedural posture of the case. And it may
well turn out—and for reasons noted above, supra ¶¶ 8–9, I think it
likely will—that the stronger inference is that the employee-plaintiffs
in this case fought back unnecessarily. It also seems quite likely that
most workers who are fired for defending themselves will fit that bill.
It would be the rare employer indeed who would actually fire an
employee for defending himself in the face of a threat of ―severe
injury or death with no opportunity to withdraw.‖ Supra ¶ 51.
    ¶119 Because that prospect seems so unlikely, moreover, I rather
doubt that many employees faced with a life-or-death threat will
actually stand down due to concerns over losing their job. That will
surely be the outlier case. The more common case, by far, will be the
opposite—in which the employee faced with less than a life-or-death
threat, or with reasonable path to withdraw, nonetheless intervenes
in an attempt at vigilantism.
    ¶120 The majority concedes that the employer‘s interests
outweigh the employee‘s in this latter circumstance. See supra ¶ 52.
Yet it opens the door to claims for wrongful termination that
substantially undermine the employer‘s ability to protect that
interest. The threat of a tort claim for wrongful termination will yield
substantial leverage for the employee who is fired for fighting back
                                  58
                           Cite as: 2015 UT 83
                         A.C.J. Lee, dissenting
in the face of workplace violence. If, as I suspect is the case, most
such employees will fall more in the vigilante camp than the life-or-
death without the possibility of retreat camp, the net effect of today‘s
decision will be to increase vigilantism.
    ¶121 We should not formulate policy in this sensitive area on the
basis of the outlier case. The majority assumes this case is the outlier
in light of the procedural posture of summary judgment. But I doubt
that assumption reflects reality. And the decision protecting the right
to sue in this outlier circumstance seems sure to do more harm than
good.171
    ¶122 I would reject the employee-plaintiffs‘ proffered basis for a
public policy exception to the presumption of at-will employment.
For reasons noted below, I find substantial support for my analysis
in our own precedents and in those from other jurisdictions.
                                     1
   ¶123 Our decision in Hansen v. America Online, 2004 UT 62, 96
P.3d 950, seems to me to strongly undermine the employee-
plaintiffs‘ claims in this case. Hansen rejects a public policy basis for a
wrongful termination claim under the Utah Constitution, and
implementing provisions of the Utah Code, protecting the individual
right to bear arms. Id. ¶¶ 15–22 (citing UTAH CONST. art. I, § 6; UTAH
CODE § 63-98-102). The plaintiffs in Hansen cited these provisions as
sustaining their legal right to bear arms in the workplace, and thus to
sue for wrongful termination when their employer fired them for
bringing their guns to work. We rejected that argument,
emphasizing the high bar for establishing a public policy exception
based on the exercise of a legal right or privilege.
   ¶124 First, we noted that the ―exercise[] [of] a legal right or
privilege‖ ―poses analytical challenges different from, and generally

   171   The majority claims that such considerations are mere
―speculation,‖ and ―not relevant to deciding whether self-defense‖
sustains a public policy exception to at-will employment. Supra ¶ 65.
I disagree. The operative test expressly invites us to determine
whether a purported right outweighs an employer‘s concrete and
unquestioned interest in controlling the workplace. In order to do so,
we must assess the likelihood that such terminations will occur, and
balance this likelihood against the very real risk of increased
litigation and the second-guessing of the employer‘s judgment. That
is the essence of the public policy analysis called for in our cases. We
cannot properly eschew it as irrelevant, or speculative.

                                    59
                          RAY v. WAL-MART
                        A.C.J. Lee, dissenting
greater than, the other[]‖ recognized grounds for a public policy
exception to the presumption of at-will employment. Id. ¶ 10. With
respect to the other grounds, for example, we emphasized that an
employer‘s decision to terminate an employee generally ―serves no
legitimate economic objective and corrodes civil society.‖ Id. That
point is clear, for example, with respect to a termination of
employment based on an employee‘s refusal to ―commit an illegal or
wrongful act,‖ or decision to perform a ―public obligation,‖ or to
report to a ―public authority criminal activity of the employer.‖ See
id. ¶ 9 (internal quotation marks omitted) (citing Ryan, 972 P.2d at
408) (listing these other grounds for public policy exception). Yet
that does not necessarily hold for a termination based on an
employee‘s exercise of a legal right. An employer may have an
entirely legitimate interest in that circumstance. See id. ¶ 11 (noting
that in this context ―both the employer and the employee may
appeal to public policy in aid of their cause‖). And the employer‘s
interests may well outweigh the employee‘s. See id. (indicating that
―[t]he analysis of whether the public policy exception applies to a
particular legal right or privilege will frequently require a balancing
of competing legitimate interests: the interests of the employer to
regulate the workplace environment to promote productivity,
security, and similar lawful business objectives, and the interests of
the employees to maximize access to their statutory and
constitutional rights within the workplace‖).
    ¶125 In Hansen we found the employer‘s interests to prevail.
And we based that decision on our determination that the governing
constitutional and statutory provisions did not conclusively establish
that an employer‘s ―fundamental‖ interest in controlling its ―private
property‖ ―must give way‖ to the ―right to possess firearms‖ in
safeguarding ―private and public security.‖ Id. ¶ 21 (noting that the
employee-plaintiffs had cited ―evidence that private and public
security is better safeguarded by an armed citizenry‖). Citing the
legislative debate on the operative statute, we found a lack of
―clarity‖ in the alleged legislative intent to elevate the right to
possess firearms over ―the rights of an employer.‖ Id. ¶ 24. And
finding at most ―ambivalence‖ on the part of the legislature on this
matter, we rejected the employees‘ claim, concluding that they had
failed to carry their burden of showing that the right to bear arms
clearly outweighed the employer‘s right to preserve the safety of its
private property. Id.
    ¶126 The above analysis applies with equal force to this case.
Nothing in the Utah stand-your-ground statute suggests that the
legislature intended to elevate the right of self-defense above the
rights of an employer to preserve the safety of its workplace. The
                                 60
                          Cite as: 2015 UT 83
                        A.C.J. Lee, dissenting
criminal law of self-defense, in fact, has long been understood to
harbor ―ambivalence‖ on the prudence of any particular act of
defensive aggression, so long as there was an objectively reasonable
basis for it.172 That is evident in the fact that not all forms of
aggression that are justified under the criminal law seem appropriate
in hindsight.173 Again, a person subjected to attack may reasonably
choose to stand down or seek to retreat even when that course seems
difficult. Nothing in our law indicates any ―clarity‖ on the part of
our legislature in extending the terms of a privilege from criminal
liability to a legal right of employment. I see no basis for concluding
that our legislature intended to elevate the right of self-defense as
defined in our criminal law over the important right of an employer
to protect the security of its workplace in the manner it sees fit.
  ¶127 Indeed, the lack of criminal liability when an employee
meets force with force in the workplace tells us nothing of relevance to


   172 See, e.g., Brown, 256 U.S. at 343 (noting that self-defense as a
shield from criminal liability has never required ―that one in [a
seemingly life-threatening] situation should pause to consider
whether a reasonable man might not think it possible to fly with
safety or to disable his assailant rather than to kill him‖).
   173 See, e.g. Annie Wells, Note, Home on the Gun Range: Discussing
Whether Kansas’s New Stand Your Ground Statute Will Protect Gun
Owners Who Use Disproportionate Force in Self-Defense, 56 U. KAN. L.
REV. 983, 983–84 (2008) (noting the acquittal of a defendant under the
Stand Your Ground statute where the defendant got into a verbal
altercation with two men, flashed a gun, and then when the other
men returned with a third man in a car, shot five times through the
windshield then walked over to the car and shot nine more times
into the driver‘s side window, killing two of the three mean inside);
Zachary L. Weaver, Note, Florida’s “Stand Your Ground” Law: The
Actual Effects and the Need for Clarification, 63 U. MIAMI L. REV. 395,
413–14 (2008) (noting an incident where a masked man was in his
mother‘s backyard carrying a small souvenir baseball bat in order to
protect his mother‘s property from another neighbor she suspected
had stolen things from her; that neighbor became alerted to someone
―lurking in the bushes behind the backyard,‖ and pulled a knife on
him; then the neighbor‘s father saw the stand-off and shot the
masked man even though he was still on his mother‘s property; the
prosecutor did not charge based on Stand Your Ground, but
commented: ―Nobody involved in this decision feels good about it.‖)
(internal quotation marks omitted).

                                  61
                          RAY v. WAL-MART
                        A.C.J. Lee, dissenting
the question as framed in Hansen—of whether the legislature has
spoken with ―clarity‖ on an intent to elevate an individual‘s exercise
of the right of self-defense over ―the rights of an employer‖ to
control the workplace. Id. ¶ 24. In my view it has not. The legislature
has said nothing on the question whether a policy preserving for the
employer the final say on the reasonableness of any particular act of
self-defense is an agreement void against public policy.
                                    2
    ¶128 Unlike the majority, I view the authority cited by Wal-Mart
as thoroughly persuasive. See supra ¶¶ 66–72 (citing cases from three
state supreme courts and two federal courts). The cited cases
undermine the majority‘s approach and reinforce a number of the
elements of my analysis.
    ¶129 In Scott v. Extracorporeal, Inc., for example, the Pennsylvania
Supreme Court contrasts a dispute over the proper exercise of the
right of self-defense with ―areas of an employee‘s life in which his
employer has no legitimate interest.‖ 545 A.2d 334, 341 (Pa. Super.
Ct. 1988) (internal quotation marks omitted). The Scott court
assumes, moreover, that the employee-plaintiff in that case ―acted in
self-defense,‖ noting that this assumption is dictated by the
summary judgment posture of the case. Id. at 342. But it nonetheless
declines to ―deny the employer the right to dismiss due to its
subjective evaluation that the employee behaved disruptively.‖ Id.
And it ultimately upholds the employer‘s prerogative to resolve
disputes on such questions, moreover, highlighting concerns with
―transferring to the judicial forum the duty of evaluating the
propriety of management decisions.‖ Id. at 343 (internal quotation
marks omitted).
    ¶130 The North Carolina Court of Appeals‘ analysis in
McLaughlin v. Barclays Am. Corp., 382 S.E.2d 836 (N.C. Ct. App. 1989),
rests on similar conclusions. In that case the court ―accept[s]‖ the
employee-plaintiff‘s ―contention that his striking his subordinate
resulted solely from his efforts to protect himself from battery,‖
given the need to view the evidence in the light most favorable to the
nonmoving party. Id. at 838. But the McLaughlin court nonetheless
proceeds to reject the claim to a public policy exception. In so doing,
it concedes that the evidence, in the light most favorable to the
employee-plaintiff, ―shows that his superiors displayed virtual
indifference to his repeated requests for help in dealing with a
problem employee,‖ and that their investigation of the incident in
question was ―shallow and perfunctory.‖ Id. at 840. But McLaughlin
nonetheless concludes that there was no basis for a wrongful
termination claim under a public policy exception, emphasizing that
                                  62
                          Cite as: 2015 UT 83
                        A.C.J. Lee, dissenting
there was no basis for finding ―bad faith‖ by the employer, and
highlighting the problem with a contrary holding: ―Were we to
recognize a cause of action in this case,‖ the court warns, ―every
employee involved in an altercation would assert a self-defense
justification, spawning [a] deluge‖ of litigation undermining the
employer‘s prerogative of controlling the workplace. Id.; see also
Bagwell v. Peninsula Reg’l Med. Ctr., 665 A.2d 297, 312–13 (Md. Ct.
Spec. App. 1995) (quoting the foregoing portion of McLaughlin
approvingly).
    ¶131 The majority seeks to distinguish these cases on the ground
that they involved plaintiffs who ―articulated a right of self-defense
that encompassed instances where employees used force in
retaliation or in circumstances where there was an opportunity to
withdraw.‖ Supra ¶ 67. That is an accurate characterization of the
employer‘s position in the above cases. But it overlooks the
employee‘s view, which is accepted by the court for purposes of
summary judgment. And, as noted, the courts in Scott, McLaughlin,
and Bagwell all accept the employee‘s assertion of reasonable self-
defense for purposes of their analysis. But they nonetheless reject the
assertion of a public policy right to sue for wrongful termination on
the basis of a need to respect employer discretion in this sensitive
area.174



   174 As the majority indicates, Bagwell states that ―all the evidence‖
presented in that case ―point[ed] to the conclusion‖ that the
employee was fired because the employer believed she ―acted in
retaliation.‖ Supra ¶ 67 (quoting Bagwell v. Peninsula Reg’l Med. Ctr.,
665 A.2d 297, 313 (Md. Ct. Spec. App. 1995)). But that consideration
was not dispositive in Bagwell. The court also emphasized the
summary judgment posture of the case. Id. at 311 (giving the
employee the benefit of the doubt on a disputed issue, based on the
summary judgment ―posture of the case‖). And it quoted McLaughlin
at length for the proposition that an employer‘s decision might be
based on ―‘perfunctory‘‖ analysis but still not be shown to be in
―‘bad faith.‘‖ Id. In so doing, the Bagwell court emphasized the need
for deference to the employer‘s subjective judgment, while warning
of the troubling effect of a ―deluge‖ of suits allowing courts to
second-guess the employer‘s decision. Id. (internal quotation marks
omitted).
    The fact that the evidence was one-sided in Bagwell is accordingly
beside the point of its principal analysis. And in any event, the
court‘s observation does not at all apply here. Here the record is
                                                             (Continued)
                                    63
                          RAY v. WAL-MART
                         A.C.J. Lee, dissenting
   ¶132 I would resolve this case on that basis. I would uphold the
enforceability of Wal-Mart‘s arrangement with its employees—an
arrangement, from all that appears, that is in line with that adopted
by retailers far and wide. And I would reject the employee-plaintiffs‘
assertion of a public policy basis for a wrongful termination claim
regardless of the premise on summary judgment that they acted
reasonably in self-defense and lacked a reasonable means of
withdrawal.175
                                   II
    ¶133 I agree with the majority that our public policy in Utah
encompasses the goal of ―preserv[ing] and protect[ing] human life.‖
Supra ¶ 40. But I see no reason to believe that an agreement like that
which Wal-Mart has with its associates—of requiring them to retreat
instead of fighting back, reserving a right of self-defense if necessary,
and leaving the resolution of doubts on whether the policy was
followed to the employer—will undermine that policy. If anything,
Wal-Mart‘s arrangement will preserve and protect human life in the
long run. Presumably that‘s why such policies are endorsed in
occupational safety standards and adopted by so many retailers.
   ¶134 The court‘s contrary conclusion seems to me to run a
substantial risk of thwarting the very policy it is touting. In
upholding the employee-plaintiffs‘ right to sue, the court is
undermining the ability of retailers like Wal-Mart to enforce their
policies of nonresistance in the workplace. The inevitable result will
be more violence, not less.
   ¶135 In the long run, the majority‘s decision also threatens
substantial violence to the at-will presumption under Utah law. If
the public policy exception does not depend on the identification of


much more ambiguous, and much more open to two different
conclusions.
   175 That conclusion need not foreclose the possibility of all such
claims by all employees in this area. As the North Carolina Court of
Appeals indicated in McLaughlin, the rejection of a public policy
basis for a wrongful termination claim in a circumstance in which
the employer‘s decision was not made in bad faith need not ―close
doors to plaintiffs who are able to show bad faith by the employer.‖
McLaughlin, 382 S.E.2d at 840. No such showing can plausibly be
made in this case, however, as the facts are such that Wal-Mart, at a
minimum, can be said to have made a good faith determination that
its employees fought back when they should have retreated instead.

                                   64
                           Cite as: 2015 UT 83
                          A.C.J. Lee, dissenting
an existing policy in authoritative sources of law, we will no longer
have an at-will presumption. We will have a common law of
wrongful termination.
   ¶136 Even in the field of self-defense, I doubt this case will be
our final say on the availability of an employee‘s right to sue for
wrongful termination. More difficult cases undoubtedly loom on the
horizon.
    ¶137 Consider, for example, a case of third-party defense, in
which an employee intervenes to protect a co-worker who is under a
threat of violence by an armed robber 100 feet away. The employee‘s
decision to intervene—to run across the room to confront the
robber—would be justified under our law of self-defense.176 But does
our Utah public policy clearly encourage such acts of vigilantism—or
clearly bar an employer from terminating an employee who engages
in such activity? See supra ¶ 40 (basing the conclusion that the right
of self-defense is of public importance on the fact that our law
encompasses ―the doctrine of defense of others‖). The majority
seems to suggest so. It asserts that the exercise of the right of defense
of a third party ―protects individuals from serious injuries and deters
the completion of crime.‖ Supra ¶ 40. But I see nothing in our law to
support that conclusion. And workplace de-escalation policies (and
the social science studies behind them) suggest that the opposite
approach is likely preferable in the broad run of cases. See supra ¶ 76
n.138.
   ¶138 Alternatively, consider the circumstance of a bank teller
who receives a note from an armed robber that says ―Hand over the
money in your till, and no one gets hurt,‖ but responds by trying to
disarm the gunman. Again the teller would be fully justified under
our criminal law—even if the attempt at intervention causes the
gunman to open fire on the teller and on other innocent bystanders.
But is this exercise of self-defense so clearly in the public interest that
an employer violates public policy for firing the employee for this act
of vigilantism? The majority‘s analysis suggests that that would be
the case. The teller, after all, is in no better position to retreat than the
Wal-Mart associates at issue in this case. Yet again it seems to me

   176  See UTAH CODE § 76-2-402(1)(a), (b) (noting that a ―person is
justified in threating or using force [or deadly force] . . . to the extent
that the person reasonably believes that force [or deadly force] is
necessary to defend the person or a third person against another
person‘s imminent use of unlawful force,‖ used of deadly force, or
―commission of a forcible felony‖ (emphasis added)); supra ¶ 40.

                                     65
                         RAY v. WAL-MART
                        A.C.J. Lee, dissenting
that the bank employer would be acting entirely reasonably in
holding its employees to the requirement of turning over the money
instead of fighting back in this instance. And the reasonableness of
such a decision should sustain the bank‘s right to terminate the
teller‘s employment without facing the potential liability of a
wrongful termination claim.
    ¶139 Perhaps the majority would respond to these scenarios by
adding new limitations on the policy of self-defense that it adopts
today. As these or other cases arise, perhaps the court will say that
our state policy of self-defense is restricted not only by a duty to
retreat when reasonable, but also by a bank teller‘s duty to accede to
a demand for money instead of fighting back, or by an employee‘s
duty to stand down instead of intervening to help a co-worker.
Those would be wise limitations if our goal is preserving safety in
the workplace. But they are nowhere found on the face of the court‘s
opinion, and they would further underscore the violence that today‘s
decision does to our longstanding presumption of at-will
employment.
    ¶140 We should limit public policy grounds for wrongful
termination suits to cases involving the exercise of rights of
employment enshrined in our law as written. I dissent from the
majority‘s creation of a right of wrongful termination based on a
policy of its own formulation, as that decision threatens workplace
safety and undermines our longstanding presumption of at-will
employment.




                                 66